15-23007-rdd          Doc 4379      Filed 06/14/19 Entered 06/14/19 18:32:57 Main Document
                                    HEARING DATE AND TIME: June 21, 2019 at 10:00 a.m. (Eastern Time)
                                                 Pg 1 of 43


 WEIL, GOTSHAL & MANGES LLP
 767 Fifth Avenue
 New York, New York 10153
 Telephone: (212) 310-8000
 Facsimile: (212) 310-8007
 Ray C. Schrock, P.C.
 Garrett A. Fail
 Sunny Singh

 Attorneys for Debtors
 and Debtors in Possession

 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
 ---------------------------------------------------------------x
 In re                                                          :
                                                                :       Chapter 11
 THE GREAT ATLANTIC & PACIFIC TEA                               :
 COMPANY, INC., et al.,                                         :       Case No. 15-23007 (RDD)
                                                                :
                            Debtors. 1                          :       (Jointly Administered)
 ---------------------------------------------------------------x

                                     DEBTORS’ RESPONSE TO
                                  MOTION OF KATERENE HALKIAS

 TO THE HONORABLE ROBERT D. DRAIN,
 UNITED STATES BANKRUPTCY JUDGE:

                     The Great Atlantic & Pacific Tea Company, Inc. and certain of its affiliates, as

 debtors and debtors in possession in the above-captioned chapter 11 cases (collectively, the

 “Debtors”), submit this response to the Motion to Authorize Debtor to Submit Creditor,

 Katerene Halkias’, Personal Injury Action to Its Insurance Carrier and for Relief from the


 1
   The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
 number, are as follows: 2008 Broadway, Inc. (0986); The Great Atlantic & Pacific Tea Company, Inc. (0974); A&P
 Live Better, LLC (0799); A&P Real Property, LLC (0973); APW Supermarket Corporation (7132); APW
 Supermarkets, Inc. (9509); Borman’s, Inc. (9761); Delaware County Dairies, Inc. (7090); Food Basics, Inc. (1210);
 Kwik Save Inc. (8636); McLean Avenue Plaza Corp. (5227); Montvale Holdings, Inc. (6664); Montvale-Para
 Holdings, Inc. (2947); Onpoint, Inc. (6589); Pathmark Stores, Inc. (9612); Plainbridge LLC (5965); Shopwell, Inc.
 (3304); Super Fresh Food Markets, Inc. (2491); The Old Wine Emporium of Westport, Inc. (0724); Tradewell Foods
 of Conn., Inc. (5748); and Waldbaum, Inc. (8599). The international subsidiaries of The Great Atlantic & Pacific
 Tea Company, Inc. are not debtors in these chapter 11 cases. The location of the Debtors’ corporate headquarters is
 19 Spear Road, Suite 310, Ramsey, New Jersey 07446.




 WEIL:\97067443\3\50482.0005
15-23007-rdd          Doc 4379        Filed 06/14/19 Entered 06/14/19 18:32:57          Main Document
                                                   Pg 2 of 43


 Automatic Stay (ECF No. 4325) filed by Katerene Halkias (the “Movant”) and respectfully

 represent as follows:

                                                   Response

                     1.        Movant asserts that the Debtors failed to provide adequate notice of the

 filing of a stipulation (to which Movant is a party) modifying the automatic stay to permit

 Movant to commence a personal injury lawsuit against the Debtors solely to obtain recovery

 from the Debtors’ available insurance proceeds. The result of this allegedly inadequate notice is

 that Movant did not timely commence such lawsuit within 30 days of the termination of the

 automatic stay in respect of her case as required under 11 U.S.C. § 108(c)(2), and is now time

 barred from doing so. The Debtors are perplexed as to Movant’s assertion that she did not know

 of a stipulation to which she is a party. In any case, as described in greater detail below, the

 Debtors provided adequate and proper notice of the filing of the above-referenced stipulation.

 The Debtors do not take a position on whether Movant should ultimately be permitted to

 prosecute her action as that issue does not implicate the Debtors because any recoveries would

 be limited to insurance proceeds.

                     2.        On February 13, 2018, the Debtors filed the Eighteenth Notice of Filing of

 Stipulations in Connection with Order Pursuant to 11 U.S.C. §§ 105(a) and 362(a) Extending

 the Automatic Stay to Certain Non-Debtor Parties and Approving Procedures for Modification

 of the Automatic Stay Under Certain Circumstances [ECF No. 4000], a copy of which is

 annexed hereto as Exhibit 1 (the “Eighteenth Notice”). Annexed to the Eighteenth Notice as

 Exhibit A is that certain Stipulation, Agreement and Order Granting Limited Relief from the

 Automatic Stay (the “Stipulation”), by and between the Debtors and Movant, modifying the




 WEIL:\97067443\3\50482.0005
15-23007-rdd          Doc 4379       Filed 06/14/19 Entered 06/14/19 18:32:57     Main Document
                                                  Pg 3 of 43


 automatic stay solely to permit Movant to commence a personal injury lawsuit against the

 Debtors solely to obtain recovery from the Debtors’ available insurance proceeds.

                     3.        As set forth on the unredacted Affidavit of Service [ECF No. 4003]

 annexed hereto as Exhibit 2 (the “Affidavit”), on February 13, 2018, the Debtors’ claims and

 noticing agent served the Eighteenth Notice (including the Stipulation) upon Movant and

 Movant’s counsel by first class mail, and Movant’s counsel, additionally, by email.              The

 Debtors’ claims and noticing agent further served such documents upon the Master Service List

 (as detailed in the Affidavit), thereby satisfying the requirement to serve the Stipulation on the

 “Reviewing Parties” set forth in the Order Pursuant to 11 U.S.C. §§ 105(a) and 362(a)

 Extending the Automatic Stay to Certain Non-Debtor Parties and Approving Procedures for

 Modification of the Automatic Stay Under Certain Circumstances [ECF No. 1565].

 Accordingly, the Debtors provided adequate and proper notice of the filing of the Stipulation.




 WEIL:\97067443\3\50482.0005
15-23007-rdd          Doc 4379       Filed 06/14/19 Entered 06/14/19 18:32:57      Main Document
                                                  Pg 4 of 43


                     4.        Movant’s requested relief that the Debtors tender Movant’s personal

 injury action, Katerene Halkias v. The Great Atlantic & Pacific Tea Company, Superior Court of

 New Jersey, Law Division, Bergen County, Docket No. BER-L-2733-18 (the “Action”) to

 National Union Fire Insurance Company of Pittsburg, P.A. (“National Union”) is also moot.

 Pursuant to the applicable insurance policy, National Union already has retained defense counsel

 on behalf of the Debtors to defend and represent the interests of the Debtors in the Action.


 Dated: June 14, 2019
        New York, New York
                                                 /s/ Sunny Singh
                                                 Ray C. Schrock, P.C.
                                                 Garrett A. Fail
                                                 Sunny Singh
                                                 WEIL, GOTSHAL & MANGES LLP
                                                 767 Fifth Avenue
                                                 New York, New York 10153
                                                 Telephone: (212) 310-8000
                                                 Facsimile: (212) 310-8007

                                                 Attorneys for the Debtors
                                                 and Debtors in Possession




 WEIL:\97067443\3\50482.0005
15-23007-rdd          Doc 4379   Filed 06/14/19 Entered 06/14/19 18:32:57   Main Document
                                              Pg 5 of 43


                                            Exhibit 1

                                        Eighteenth Notice




 WEIL:\97067443\3\50482.0005
15-23007-rdd          Doc 4379
                          4000      Filed 06/14/19
                                          02/13/18 Entered 06/14/19
                                                            02/13/18 18:32:57
                                                                     14:31:30                    Main Document
                                                 Pg 6
                                                    1 of 43
                                                         17


 WEIL, GOTSHAL & MANGES LLP
 767 Fifth Avenue
 New York, New York 10153
 Telephone: (212) 310-8000
 Facsimile: (212) 310-8007
 Ray C. Schrock, P.C.
 Garrett A. Fail
 Sunny Singh

 Attorneys for Debtors
 and Debtors in Possession

 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
 ---------------------------------------------------------------x
 In re                                                          :
                                                                :       Chapter 11
 THE GREAT ATLANTIC & PACIFIC TEA                               :
 COMPANY, INC., et al.,                                         :       Case No. 15-23007 (RDD)
                                                                :
                            Debtors. 1                          :       (Jointly Administered)
 ---------------------------------------------------------------x

        EIGHTEENTH NOTICE OF FILING OF STIPULATIONS IN CONNECTION
              WITH ORDER PURSUANT TO 11 U.S.C. §§ 105(a) AND 362(a)
          EXTENDING THE AUTOMATIC STAY TO CERTAIN NON-DEBTOR
           PARTIES AND APPROVING PROCEDURES FOR MODIFICATION
           OF THE AUTOMATIC STAY UNDER CERTAIN CIRCUMSTANCES

                     On October 26, 2015, the Bankruptcy Court for the Southern District of New

 York entered the Order Pursuant to 11 U.S.C. §§ 105(a) and 362(a) Extending the Automatic

 Stay to Certain Non-Debtor Parties and Approving Procedures for Modification of the



 1
   The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
 number, are as follows: 2008 Broadway, Inc. (0986); The Great Atlantic & Pacific Tea Company, Inc. (0974); A&P
 Live Better, LLC (0799); A&P Real Property, LLC (0973); APW Supermarket Corporation (7132); APW
 Supermarkets, Inc. (9509); Borman’s, Inc. (9761); Delaware County Dairies, Inc. (7090); Food Basics, Inc. (1210);
 Kwik Save Inc. (8636); McLean Avenue Plaza Corp. (5227); Montvale Holdings, Inc. (6664); Montvale-Para
 Holdings, Inc. (2947); Onpoint, Inc. (6589); Pathmark Stores, Inc. (9612); Plainbridge LLC (5965); Shopwell, Inc.
 (3304); Super Fresh Food Markets, Inc. (2491); The Old Wine Emporium of Westport, Inc. (0724); Tradewell Foods
 of Conn., Inc. (5748); and Waldbaum, Inc. (8599). The international subsidiaries of The Great Atlantic & Pacific
 Tea Company, Inc. are not debtors in these chapter 11 cases. The location of the Debtors’ corporate headquarters is
 800D Lake Street, Ramsey, New Jersey 07446.

                                                          1
 WEIL:\96425656\1\50482.0005
15-23007-rdd          Doc 4379
                          4000        Filed 06/14/19
                                            02/13/18 Entered 06/14/19
                                                              02/13/18 18:32:57
                                                                       14:31:30                    Main Document
                                                   Pg 7
                                                      2 of 43
                                                           17


 Automatic Stay Under Certain Circumstances [ECF No. 1565] (the “Order”)2 establishing

 procedures for PI Claimants to modify the Automatic Stay in order to proceed with their

 Prepetition Actions.

                     PLEASE TAKE NOTICE that, in accordance with the Stay Procedures, annexed

 as Exhibits “A” and “B” hereto are Stay Stipulations for certain PI Claimants.

                     PLEASE TAKE FURTHER NOTICE that, in accordance with the Order, any

 responses or objections (“Objections”) to the Stay Stipulations shall be in writing, shall conform

 to the Federal Rules of Bankruptcy Procedures and the Local Bankruptcy Rules for the Southern

 District of New York, shall be filed with the Bankruptcy Court (a) by attorneys practicing in the

 Bankruptcy Court, including attorneys admitted pro hac vice, electronically in accordance with

 General Order M-399 (which can be found at www.nysb.uscourts.gov), and (b) by all other

 parties in interest, on a CD-ROM, in text-searchable portable document format (PDF) (with a

 hard copy delivered directly to Chambers), in accordance with the customary practices of the

 Bankruptcy Court and General Order M-399, to the extent applicable, and shall be served in

 accordance with General Order M-399 and the Order Pursuant to 11 U.S.C. § 105(a) and Fed.

 R. Bankr. P. 1015(c) and 9007 Implementing Certain Notice and Case Management Procedures,

 dated July 20, 2015 (ECF No. 62), so as to be so filed and received no later than February 20,

 2018 at 4:00 p.m. (Eastern Time).




 2
     Capitalized terms not otherwise defined herein shall have the meanings ascribed to such terms in the Order.

                                                            2
 WEIL:\96425656\1\50482.0005
15-23007-rdd          Doc 4379
                          4000   Filed 06/14/19
                                       02/13/18 Entered 06/14/19
                                                         02/13/18 18:32:57
                                                                  14:31:30       Main Document
                                              Pg 8
                                                 3 of 43
                                                      17


                     PLEASE TAKE FURTHER NOTICE that, if a written Objection is timely filed

 and served, a hearing will be held to consider the Stay Stipulations on a date to be determined

 before the Honorable Robert D. Drain in the Bankruptcy Court.

                     PLEASE TAKE FURTHER NOTICE that, if a written Objection is not timely

 filed and served, the Stay Stipulations shall be deemed approved without further order of the

 Bankruptcy Court.

 Dated: February 13, 2018
        New York, New York

                                                     /s/ Sunny Singh                         _
                                                     WEIL, GOTSHAL & MANGES LLP
                                                     767 Fifth Avenue
                                                     New York, New York 10153
                                                     Telephone: (212) 310-8000
                                                     Facsimile: (212) 310-8007
                                                     Ray C. Schrock, P.C.
                                                     Garrett A. Fail
                                                     Sunny Singh

                                                     Attorneys for Debtors
                                                     and Debtors in Possession




                                                 3
 WEIL:\96425656\1\50482.0005
15-23007-rdd        Doc 4379
                        4000      Filed 06/14/19
                                        02/13/18 Entered 06/14/19
                                                          02/13/18 18:32:57
                                                                   14:31:30   Main Document
                                               Pg 9
                                                  4 of 43
                                                       17




                                             Exhibit A

                                         Halkias Stipulation




    WEIL:\96425656\1\50482.0005
15-23007-rdd          Doc 4379
                          4000      Filed 06/14/19
                                          02/13/18 Entered 06/14/19
                                                            02/13/18 18:32:57
                                                                     14:31:30         Main Document
                                                 Pg
                                                 Pg10
                                                    5 of
                                                      of17
                                                         43


 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
 ---------------------------------------------------------------x
 In re                                                          :
                                                                :   Chapter 11
 THE GREAT ATLANTIC & PACIFIC TEA                               :
 COMPANY, INC., et al.,                                         :   Case No. 15-23007 (RDD)
                                                                :
                            Debtors.                            :   (Jointly Administered)
 ---------------------------------------------------------------x

                        STIPULATION, AGREEMENT AND ORDER
                 GRANTING LIMITED RELIEF FROM THE AUTOMATIC STAY

                     This stipulation, agreement, and proposed order (the “Stipulation, Agreement

 and Order”) is entered into by and among The Great Atlantic & Pacific Tea Company, Inc., as

 debtor and debtor in possession (the “Debtor” or “A&P”), and Katerene Halkias (the “PI

 Claimant”). The Debtor and the PI Claimant collectively are referred to in this Stipulation,

 Agreement and Order as the “Parties,” and, each, as a “Party.” The Parties hereby stipulate and

 agree as follows:

                                                   RECITALS

                A. WHEREAS, on July 19, 2015 (the “Commencement Date”), the Debtor and

 certain of its affiliates (collectively, the “Chapter 11 Entities”) commenced with this Court

 voluntary cases under chapter 11 of title 11 of the United States Code (the “Bankruptcy Code”)

 in the United States Bankruptcy Court for the Southern District of New York (the “Bankruptcy

 Court”). The Chapter 11 Entities are continuing to operate their business and manage their

 properties as debtors in possession pursuant to sections 1107(a) and 1108 of the Bankruptcy

 Code.

                B. WHEREAS, the PI Claimant seeks to commence an action (the “Action”) against

 A&P. The Action involves claims asserted by the PI Claimant arising out of a certain alleged




 WEIL:\96418688\1\50482.0005
15-23007-rdd          Doc 4379
                          4000     Filed 06/14/19
                                         02/13/18 Entered 06/14/19
                                                           02/13/18 18:32:57
                                                                    14:31:30          Main Document
                                                Pg
                                                Pg11
                                                   6 of
                                                     of17
                                                        43


 injury that occurred at 396 Demarest Avenue, Closter, New Jersey prior to the Commencement

 Date.

                C. WHEREAS, on October 26, 2015, the Bankruptcy Court entered the Order

 Pursuant to 11 U.S.C. §§ 105(a) and 362(a) Extending the Automatic Stay to Certain Non-

 Debtor Parties [Dkt. No. 1565] (the “Order”). By entry of the Order, the Bankruptcy Court

 extended the automatic stay (as defined in section 362(a) of the Bankruptcy Code) (the

 “Automatic Stay”) and approved certain procedures (the “Stay Procedures”) pursuant to which

 the Debtors may enter into stipulations with PI Claimants to modify the Automatic Stay under

 certain circumstances.

                D. WHEREAS, the Parties have agreed, subject to approval of the Bankruptcy Court,

 to modify the Automatic Stay pursuant to section 362 of the Bankruptcy Code and the Stay

 Procedures for the limited purpose and subject to the terms and conditions set forth below.

          NOW, THEREFORE, UPON THE FOREGOING RECITALS, WHICH
 ARE INCORPORATED AS THOUGH FULLY SET FORTH HEREIN, IT HEREBY IS
 STIPULATED AND AGREED, BY AND BETWEEN THE PARTIES, THROUGH THE
 UNDERSIGNED, AND UPON COURT APPROVAL HEREOF, IT SHALL BE
 ORDERED THAT:

           1.        This Stipulation, Agreement, and Order shall have no force or effect unless and

 until the Stay Objection Deadline (as defined in the Order) has passed without an objection, or

 any such objection has been resolved (the “Effective Date”).

           2.        Upon the Effective Date, the Automatic Stay solely shall be modified to the extent

 necessary to permit the PI Claimant to commence the Action against the Debtor solely to obtain

 recovery from available insurance proceeds under policy number GL9645399 issued by National

 Union Fire Insurance Company of Pittsburgh, PA; provided, that all other provisions of the

 Automatic Stay, including, without limitation, those provisions prohibiting the commencement




                                                     2
 WEIL:\96418688\1\50482.0005
15-23007-rdd          Doc 4379
                          4000     Filed 06/14/19
                                         02/13/18 Entered 06/14/19
                                                           02/13/18 18:32:57
                                                                    14:31:30          Main Document
                                                Pg
                                                Pg12
                                                   7 of
                                                     of17
                                                        43


 or continuation of any other judicial proceeding against A&P or any of the other Chapter 11

 Entities that was or could have been commenced prior to the Commencement Date, and those

 provisions prohibiting any act to collect, assess, or recover a claim that arose prior to the

 Commencement Date from the respective estates and/or assets or property of any of the Chapter

 11 Entities (as defined in section 541 of the Bankruptcy Code), shall remain in full force and

 effect.


           3.        As of the Effective Date, the PI Claimant agrees to waive any right to recovery

 related to the Action against any party, whether or not currently named as a defendant in the

 Action, who may assert indemnification claims against the Chapter 11 Entities.

           4.        All rights under Section 1542 of the California Civil Code, or any analogous state

 or federal law, are hereby expressly WAIVED, if applicable, with respect to any of the claims,

 injuries, or damages described in this Stipulation, Agreement, and Order. Section 1542 of the

 California Civil Code reads as follows:

                     “A GENERAL RELEASE DOES NOT EXTEND TO
                     CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
                     SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE
                     TIME OF EXECUTING THE RELEASE, WHICH IF
                     KNOWN BY HIM OR HER MUST HAVE MATERIALLY
                     AFFECTED HIS OR HER SETTLEMENT WITH THE
                     DEBTOR.”

           5.        Nothing contained herein shall be construed as a waiver by the Chapter 11

 Entities of their right to object to any and all proofs of claim relating to any Action that may be

 filed by a PI Claimant in the chapter 11 cases of the Chapter 11 Entities.

           6.        The limited relief set forth herein shall not be construed as an admission of

 liability by the Chapter 11 Entities or any of their non-debtor affiliates, regarding any claim or

 cause of action arising from or in relation to the Action or any other matter.




                                                     3
 WEIL:\96418688\1\50482.0005
15-23007-rdd          Doc 4379
                          4000     Filed 06/14/19
                                         02/13/18 Entered 06/14/19
                                                           02/13/18 18:32:57
                                                                    14:31:30        Main Document
                                                Pg
                                                Pg13
                                                   8 of
                                                     of17
                                                        43


           7.        This Stipulation, Agreement, and Order shall constitute the entire agreement and

 understanding of the Parties relating to the subject matter hereof and supersedes all prior

 agreements and understandings relating to the subject matter hereof.

           8.        The undersigned who executes this Stipulation, Agreement and Order by or on

 behalf of each respective Party represents and warrants that he or she has been duly authorized

 and empowered to execute and deliver this Stipulation, Agreement and Order on behalf of such

 Party.

           9.        This Stipulation, Agreement and Order may be executed in counterparts, each of

 which shall be deemed an original, but all of which together shall constitute one and the same

 instrument, and it shall constitute sufficient proof of this Stipulation, Agreement and Order to

 present any copies, electronic copies, or facsimiles signed by the Parties here to be charged.

           10.       This Stipulation, Agreement and Order shall not be modified, altered, amended or

 vacated without the written consent of all Parties hereto or by further order of the Bankruptcy

 Court.

           11.       Notwithstanding the applicability of Bankruptcy Rule 4001(a)(3), the terms and

 provisions of this Stipulation, Agreement and Order immediately shall be effective and

 enforceable upon the Effective Date.

           12.       This Stipulation, Agreement and Order shall be governed by, and construed in

 accordance with, the laws of the State of New York, except to the extent that the Bankruptcy

 Code applies, without regard to principles of conflicts of law that would require the application

 of laws of another jurisdiction.




                                                     4
 WEIL:\96418688\1\50482.0005
15-23007-rdd          Doc 4379
                          4000    Filed 06/14/19
                                        02/13/18 Entered 06/14/19
                                                          02/13/18 18:32:57
                                                                   14:31:30    Main Document
                                               Pg
                                               Pg14
                                                  9 of
                                                    of17
                                                       43


           13.       The Bankruptcy Court shall retain jurisdiction to resolve any disputes or

 controversies arising from this Stipulation, Agreement and Order.




                                      [Signature Page to Follow]




                                                  5
 WEIL:\96418688\1\50482.0005
15-23007-rdd          Doc 4379
                          4000        Filed 06/14/19
                                            02/13/18 Entered 06/14/19
                                                               02/13/18 18:32:57
                                                                        14:31:30   Main Document
                                                   Pg 15
                                                      10 of 43
                                                            17


         IN WITNESS WHEREOF, this Stipulation, Agreement and Order has been executed and
 delivered as of the day and year first below written.


                               DEBTOR:



                               By: /s/ Sunny Singh
                               Name: Sunny Singh
                               Title: Attorney for Debtor
                               Date: 02/13/2018


                               PI CLAIMANT:



                               By: /s/ Thomas J. Romans
                               Name: Thomas J. Romans, Esq
                               Title: Attorney at law for Katerene Halkias
                               Date: 01/22/2018




 WEIL:\96418688\1\50482.0005
15-23007-rdd        Doc 4379
                        4000      Filed 06/14/19
                                        02/13/18 Entered 06/14/19
                                                           02/13/18 18:32:57
                                                                    14:31:30   Main Document
                                               Pg 16
                                                  11 of 43
                                                        17




                                              Exhibit B

                                          Pena Stipulation




    WEIL:\96425656\1\50482.0005
15-23007-rdd          Doc 4379
                          4000      Filed 06/14/19
                                          02/13/18 Entered 06/14/19
                                                             02/13/18 18:32:57
                                                                      14:31:30        Main Document
                                                 Pg 17
                                                    12 of 43
                                                          17


 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
 ---------------------------------------------------------------x
 In re                                                          :
                                                                :   Chapter 11
 THE GREAT ATLANTIC & PACIFIC TEA                               :
 COMPANY, INC., et al.,                                         :   Case No. 15-23007 (RDD)
                                                                :
                            Debtors.                            :   (Jointly Administered)
 ---------------------------------------------------------------x

                        STIPULATION, AGREEMENT AND ORDER
                 GRANTING LIMITED RELIEF FROM THE AUTOMATIC STAY

                     This stipulation, agreement, and proposed order (the “Stipulation, Agreement

 and Order”) is entered into by and among The Great Atlantic & Pacific Tea Company, Inc., as

 debtor and debtor in possession (the “Debtor” or “A&P”), and Joyce Pena (the “PI Claimant”).

 The Debtor and the PI Claimant collectively are referred to in this Stipulation, Agreement and

 Order as the “Parties,” and, each, as a “Party.” The Parties hereby stipulate and agree as

 follows:

                                                   RECITALS

                A. WHEREAS, on July 19, 2015 (the “Commencement Date”), the Debtor and

 certain of its affiliates (collectively, the “Chapter 11 Entities”) commenced with this Court

 voluntary cases under chapter 11 of title 11 of the United States Code (the “Bankruptcy Code”)

 in the United States Bankruptcy Court for the Southern District of New York (the “Bankruptcy

 Court”). The Chapter 11 Entities are continuing to operate their business and manage their

 properties as debtors in possession pursuant to sections 1107(a) and 1108 of the Bankruptcy

 Code.

                B. WHEREAS, on February 5, 2015, the PI Claimant commenced an action styled as

 Joyce J. Pena v. The Great Atlantic & Pacific tea Company d/b/a The Food Emporium (the

 “Prepetition Action”) that currently is pending in the Supreme Court of New York, New York



 WEIL:\96410779\1\50482.0005
15-23007-rdd          Doc 4379
                          4000     Filed 06/14/19
                                         02/13/18 Entered 06/14/19
                                                            02/13/18 18:32:57
                                                                     14:31:30       Main Document
                                                Pg 18
                                                   13 of 43
                                                         17


 County against A&P. The Prepetition Action involves claims asserted by the PI Claimant arising

 out of a certain alleged injury that occurred at 200 East 32nd Street, New York, New York.

                C. WHEREAS, on October 26, 2015, the Bankruptcy Court entered the Order

 Pursuant to 11 U.S.C. §§ 105(a) and 362(a) Extending the Automatic Stay to Certain Non-

 Debtor Parties [Dkt. No.1565] (the “Order”). By entry of the Order, the Bankruptcy Court

 extended the automatic stay (as defined in section 362(a) of the Bankruptcy Code) (the

 “Automatic Stay”) and approved certain procedures (the “Stay Procedures”) pursuant to which

 the Debtors may enter into stipulations with PI Claimants to modify the Automatic Stay under

 certain circumstances.

                D. WHEREAS, the Parties have agreed, subject to approval of the Bankruptcy Court,

 to modify the Automatic Stay pursuant to section 362 of the Bankruptcy Code and the Stay

 Procedures for the limited purpose and subject to the terms and conditions set forth below.

          NOW, THEREFORE, UPON THE FOREGOING RECITALS, WHICH
 ARE INCORPORATED AS THOUGH FULLY SET FORTH HEREIN, IT HEREBY IS
 STIPULATED AND AGREED, BY AND BETWEEN THE PARTIES, THROUGH THE
 UNDERSIGNED, AND UPON COURT APPROVAL HEREOF, IT SHALL BE
 ORDERED THAT:

           1.        This Stipulation, Agreement, and Order shall have no force or effect unless and

 until the date on which the Stay Objection Deadline (as defined in the Order) has passed without

 an objection, or any such objection has been resolved (the “Effective Date”).

           2.        Upon the Effective Date, the Automatic Stay shall be modified to the extent

 necessary to permit the PI Claimant to continue the Prepetition Action against the Debtor solely

 to obtain recovery from any available insurance proceeds in excess of the Debtor’s self-insured

 retention obligation of $750,000.00 (the “SIR”) under policy number GL9645400 issued by

 National Union Fire Insurance Company of Pittsburgh, PA (the “Insurance Policy”); provided,




                                                    2
 WEIL:\96410779\1\50482.0005
15-23007-rdd          Doc 4379
                          4000     Filed 06/14/19
                                         02/13/18 Entered 06/14/19
                                                            02/13/18 18:32:57
                                                                     14:31:30         Main Document
                                                Pg 19
                                                   14 of 43
                                                         17


 that all other provisions of the Automatic Stay, including, without limitation, those provisions

 prohibiting the commencement or continuation of any other judicial proceeding against A&P or

 any of the other Chapter 11 Entities or any non-debtor party that was or could have been

 commenced prior to the Commencement Date, and those provisions prohibiting any act to

 collect, assess, or recover a claim that arose prior to the Commencement Date from the

 respective estates and/or assets or property of any of the Chapter 11 Entities (as defined in

 section 541 of the Bankruptcy Code), shall remain in full force and effect.

           3.        As of the Effective Date, the PI Claimant hereby agrees to waive any right to

 recovery in the Prepetition Action against A&P, and the Chapter 11 Entities up to the amount of

 the SIR, as well as any prepetition claim (as defined in section 101(5) of the Bankruptcy Code)

 that may be recoverable, and exclusively shall be limited to obtaining any recovery in the

 Prepetition Action from the proceeds of the Insurance Policy in excess of the amount of the SIR.

           4.        As of the Effective Date, the PI Claimant agrees to waive any right to recovery

 related to the Prepetition Action against any party, whether or not currently named as a defendant

 in the Prepetition Action, who may assert indemnification claims against the Chapter 11 Entities.

           5.        All rights under Section 1542 of the California Civil Code, or any analogous state

 or federal law, are hereby expressly WAIVED, if applicable, with respect to any of the claims,

 injuries, or damages described in this Stipulation, Agreement, and Order. Section 1542 of the

 California Civil Code reads as follows:

                     “A GENERAL RELEASE DOES NOT EXTEND TO
                     CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
                     SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE
                     TIME OF EXECUTING THE RELEASE, WHICH IF
                     KNOWN BY HIM OR HER MUST HAVE MATERIALLY
                     AFFECTED HIS OR HER SETTLEMENT WITH THE
                     DEBTOR.”




                                                     3
 WEIL:\96410779\1\50482.0005
15-23007-rdd          Doc 4379
                          4000     Filed 06/14/19
                                         02/13/18 Entered 06/14/19
                                                            02/13/18 18:32:57
                                                                     14:31:30       Main Document
                                                Pg 20
                                                   15 of 43
                                                         17


           6.        Nothing contained herein shall be construed as a waiver by the Chapter 11

 Entities of their right to object to any and all proofs of claim relating to any Prepetition Action

 that may be filed by a PI Claimant in the chapter 11 cases of the Chapter 11 Entities.

           7.        The limited relief set forth herein shall not be construed as an admission of

 liability by the Chapter 11 Entities or any of their non-debtor affiliates regarding any claim or

 cause of action arising from or in relation to the Prepetition Action or any other matter.

           8.        This Stipulation, Agreement, and Order shall constitute the entire agreement and

 understanding of the Parties relating to the subject matter hereof and supersedes all prior

 agreements and understandings relating to the subject matter hereof.

           9.        The undersigned who executes this Stipulation, Agreement and Order by or on

 behalf of each respective Party represents and warrants that he or she has been duly authorized

 and empowered to execute and deliver this Stipulation, Agreement and Order on behalf of such

 Party.

           10.       This Stipulation, Agreement and Order may be executed in counterparts, each of

 which shall be deemed an original, but all of which together shall constitute one and the same

 instrument, and it shall constitute sufficient proof of this Stipulation, Agreement and Order to

 present any copies, electronic copies, or facsimiles signed by the Parties here to be charged.

           11.       This Stipulation, Agreement and Order shall not be modified, altered, amended or

 vacated without the written consent of all Parties hereto or by further order of the Bankruptcy

 Court.

           12.       Notwithstanding the applicability of Bankruptcy Rule 4001(a)(3), the terms and

 provisions of this Stipulation, Agreement and Order immediately shall be effective and

 enforceable upon the Effective Date.




                                                     4
 WEIL:\96410779\1\50482.0005
15-23007-rdd          Doc 4379
                          4000    Filed 06/14/19
                                        02/13/18 Entered 06/14/19
                                                           02/13/18 18:32:57
                                                                    14:31:30     Main Document
                                               Pg 21
                                                  16 of 43
                                                        17


           13.       This Stipulation, Agreement and Order shall be governed by, and construed in

 accordance with, the laws of the State of New York, except to the extent that the Bankruptcy

 Code applies, without regard to principles of conflicts of law that would require the application

 of laws of another jurisdiction.

           14.       The Bankruptcy Court shall retain jurisdiction to resolve any disputes or

 controversies arising from this Stipulation, Agreement and Order.




                                       [Signature Page to Follow]




                                                   5
 WEIL:\96410779\1\50482.0005
15-23007-rdd          Doc 4379
                          4000        Filed 06/14/19
                                            02/13/18 Entered 06/14/19
                                                               02/13/18 18:32:57
                                                                        14:31:30   Main Document
                                                   Pg 22
                                                      17 of 43
                                                            17


         IN WITNESS WHEREOF, this Stipulation, Agreement and Order has been executed and
 delivered as of the day and year first below written.


                               DEBTOR:



                               By: /s/ Sunny Singh
                               Name: Sunny Singh
                               Title: Attorney for Debtor
                               Date: 02/13/2018


                               PI CLAIMANT:



                               By: /s/ Brett J. Nomberg
                               Name: Brett J. Nomberg, Esq
                               Title: Attorney for Claimant Joyce J. Pena
                               Date: 01/19/2018




 WEIL:\96410779\1\50482.0005
15-23007-rdd          Doc 4379   Filed 06/14/19 Entered 06/14/19 18:32:57   Main Document
                                              Pg 23 of 43


                                            Exhibit 2

                                            Affidavit




 WEIL:\97067443\3\50482.0005
15-23007-rdd   Doc 4379
                   4003   Filed 06/14/19
                                02/16/18 Entered 06/14/19
                                                  02/16/18 18:32:57
                                                           18:23:26   Main Document
                                       Pg
                                       Pg24
                                          1 of
                                            of20
                                               43
15-23007-rdd   Doc 4379
                   4003   Filed 06/14/19
                                02/16/18 Entered 06/14/19
                                                  02/16/18 18:32:57
                                                           18:23:26   Main Document
                                       Pg
                                       Pg25
                                          2 of
                                            of20
                                               43
                                Exhibit A
                                                             15-23007-rdd                       Doc 4379
                                                                                                    4003              Filed 06/14/19
                                                                                                                            02/16/18 Entered 06/14/19
                                                                                                                                              02/16/18 18:32:57
                                                                                                                                                       18:23:26             Main Document
                                                                                                                                   Pg
                                                                                                                                   Pg26
                                                                                                                                      3 of
                                                                                                                                        of20
                                                                                                                                           43
                                                                                                                                                  Exhibit A
                                                                                                                                               Master Service List
                                                                                                                                            Served as set forth below


                         DESCRIPTION                                                        NAME                                                                  ADDRESS                        EMAIL        METHOD OF SERVICE
                                                                                                                    Attn: Brian J. Grieco, Esq.
                                                                        Ackerman, Levine, Cullen, Brickman &        1010 Northern Boulevard
Counsel for Cross‐Path Realty LLC                                       Limmer, LLP                                 Great Neck NY 11021                                      bgrieco@ackermanlevine.com    Email
                                                                                                                    Attn: KJ van Krieken
                                                                                                                    259 Radnor‐Chester Road, Suite 100
                                                                                                                    P.O. Box 6675
Counsel for Airgas USA, LLC and its related entities                    Airgas, Inc.                                Radnor PA 19087‐8675                                     kj.van.krieken@airgas.com     Email
                                                                                                                    Attn: Susan F. Balaschak, Esq.
                                                                                                                    666 Fifth Avenue
                                                                                                                    20th Floor
Counsel for Santander, N.A.                                             Akerman LLP                                 New York NY 10103                                        susan.balaschak@akerman.com   Email
                                                                                                                    Attn: David A. Wender
                                                                                                                    1201 West Peachtree Street
Counsel for Bank of America, N.A.                                       Alston & Bird LLP                           Atlanta GA 30309                                         david.wender@alston.com       Email
                                                                                                                    Attn: William Hao
                                                                                                                    90 Park Ave.
Counsel for Bank of America, N.A.                                       Alston & Bird LLP                           New York NY 10016                                        william.hao@alston.com        Email
                                                                                                                    Attn: James Aaron
                                                                                                                    1500 Lawrence Avenue
                                                                                                                    CN‐7807
Counsel for Dave‐Marion Corp.                                           Ansell Grimm & Aaron, PC                    Ocean NJ 07712                                           Jga@ansellgrimm.com           Email
                                                                                                                    Attn: John H. Byington III, Esq.
                                                                                                                    One Huntington Quadrangle
                                                                                                                    Suite 4C10, P.O. Box 9064
Counsel for UFCW Local 342 Savings and 401(k) Plan                      Archer, Byington Glennon & Levine, LLP.     Melville NY 11747                                        jbyington@abgllaw.com         Email
                                                                                                                    Attn: Darryl S. Laddin, Esq. & Frank N. White, Esq.
                                                                                                                    171 17th Street, NW
                                                                                                                    Suite 2100                                               darryl.laddin@agg.com
Counsel for Sysco Metro New York, LLC                                   Arnall Golden Gregory LLP                   Atlanta GA 30363‐1031                                    frank.white@agg.com           Email
                                                                                                                    Attn: William F. Denner
                                                                                                                    Labor Division, Cadillac Place
Counsel for Self‐Insurers' Security Fund and Funds                                                                  303 W. Grand Blvd., 10‐200
Administration                                                          Attorney General of the State of Michigan   Detroit MI 48202                                         dennerb@michigan.gov          Email
                                                                                                                    Attn: Ferve E. Ozturk, Esq.
                                                                                                                    45 Rockefeller Plaza
Counsel for American Greetings Corporation                              Baker & Hostetler LLP                       New York NY 10111                                        fozturk@bakerlaw.com          First Class Mail and Email
                                                                                                                    Attn: S. Stewart Smith, Esq.
                                                                                                                    270 Madison Avenue
Counsel for Allied Jackson Heights LLC                                  Belkin Burden Wenig & Goldman, LLP          New York NY 10016                                        ssmith@bbwg.com               Email
                                                                                                                    Attn: Bernard P. Kennedy, Esq.
                                                                                                                    1010 Franklin Avenue
                                                                                                                    Suite 200
Counsel for King Kullen Grocery Co., Inc.                               Bond, Schoeneck & King, PLLC                Garden City NJ 11530                                     bkennedy@bsk.com              Email
                                                                                                                    Attn: Stephen A. Donato, Esq.
                                                                                                                    One Lincoln Center
                                                                                                                    18th Floor
Counsel for King Kullen Grocery Co., Inc.                               Bond, Schoeneck & King, PLLC                Syracuse NY 13202                                        sdonato@bsk.com               Email
                                                                                                                    Attn: Jeffrey C. Chancas
Counsel for Mattone Group Springnex LLC & CPEOA,                        Borah, Goldstein, Altschuler, Nahins &      377 Broadway
Limited Partnership                                                     Goidel, PC                                  New York NY 10013                                        JChancas@borahgoldstein.com   Email
                                                                                                                    Attn: Wanda Borges, Esq.
                                                                                                                    575 Underhill Blvd.                                      bankruptcy@borgeslawllc.com
                                                                                                                    Suite 118                                                wborges@borgeslawllc.com
Counsel for Avalara, Inc.                                               Borges & Associates, LLC                    Syosset NY 11791                                         clipan@borgeslawllc.com       Email




             In re The Great Atlantic & Pacific Tea Company, Inc., et al.
             Case No. 15‐23007 (RDD)                                                                                                              Page 1 of 16
                                                             15-23007-rdd                     Doc 4379
                                                                                                  4003               Filed 06/14/19
                                                                                                                           02/16/18 Entered 06/14/19
                                                                                                                                             02/16/18 18:32:57
                                                                                                                                                      18:23:26                                  Main Document
                                                                                                                                  Pg
                                                                                                                                  Pg27
                                                                                                                                     4 of
                                                                                                                                       of20
                                                                                                                                          43
                                                                                                                                                    Exhibit A
                                                                                                                                                Master Service List
                                                                                                                                             Served as set forth below


                         DESCRIPTION                                                      NAME                                                               ADDRESS                                                   EMAIL      METHOD OF SERVICE
                                                                                                                Attn: David J. Klein, Esq.
                                                                                                                101 Eisenhower Parkway
Counsel for Forsons Associates                                          Brach Eichler LLC                       Roseland NJ 07068‐1067                                                           dklein@bracheichler.com       Email
                                                                                                                Attn: Judith P. Broach, Esq., Amy F. Shulman, Esq. & Vincent Torregiano, Esq.
                                                                                                                One Penn Plaza                                                                   jbroach@brostul.com
                                                                                                                Suite 2016                                                                       ashulman@brostul.com
Counsel for U.F.C.W., Local 1500 Pension Fund                           Broach & Stulberg, LLP                  New York NY 10119                                                                vtorregiano@brostul.com       Email
                                                                                                                Attn: Donald K. Ludman, Esq.
                                                                                                                6 North Broad Street
                                                                                                                Suite 100
Counsel for SAP Industries, Inc.                                        Brown & Connery, LLP                    Woodbury NJ 08096                                                                dludman@brownconnery.com      Email
                                                                                                                Attn: Jami B. Nimeroff, Esq.
                                                                                                                Two Commerce Square
                                                                                                                Suite 3240
Counsel to CBP Enterprises LLC                                          Brown McGarry Nimeroff LLC              Philadelphia PA 19103                                                            jnimeroff@bmnlawyers.com      Email
                                                                                                                Attn: Shawn M. Christianson, Esq.
                                                                                                                55 Second Street
Counsel for Oracle America, Inc. & Oracle Credit                        Buchalter Nemer, A Professional         17th Floor
Corporation                                                             Corporation                             San Francisco CA 94105‐3493                                                      schristianson@buchalter.com   Email
                                                                                                                Attn: Jeffrey K. Garfinkle, Esq.
                                                                                                                18400 Von Karman Avenue
Counsel for McKesson Corporation and its corporate                                                              Suite 800
affiliates (collectively, "McKesson")                                   Buchalter Nemer, PC                     Irvine CA 92612                                                                  jgarfinkle@buchalter.com      Email
                                                                                                                Attn: Marc J. Kurzman, Esq.
                                                                                                                707 Summer Street
Counsel for Environmental Products Corporation                          Carmody Torrance Sandak & Hennessey LLP Stamford CT 06901                                                                Mkurzman@carmodylaw.com       Email
                                                                                                                Attn: Thomas J. Sansone
                                                                                                                195 Church Street
                                                                                                                P.O. Box 1950
Counsel for Environmental Products Corporation                          Carmody Torrance Sandak & Hennessey LLP New Haven CT 06509‐1950                                                          tsansone@carmodylaw.com       Email

Counsel for Feinrose Associates, LLC., M & K Real Estate                                                           Attn Richard J. McCord, Esq. & Carol A. Glick, Esq.
Associates, LLC., M & K 1567, Hamilton Plaza Associates &                                                          90 Merrick Avenue
Sheradel Associates; Serota Patchogue, LLC; Serota                                                                 9th Floor                                                                     rmccord@certilmanbalin.com
Brooktown I & II, LLC, 3600 Long Beach Road, LLC                        Certilman Balin Adler & Hyman, LLP         East Meadow NY 11554                                                          cglick@certilmanbalin.com     Email
                                                                                                                   Attn: Michael R. Caruso, Esq.
Counsel for ParMed Pharmaceuticals, LLC, as subsidiary of                                                          One Boland Drive
Cardinal Health, Inc.; Westchester Fire Insurance Company Chiesa Shahinian & Giantomasi PC                         West Orange NJ 07052                                                          mcaruso@csglaw.com            Email
                                                                                                                   Attn: Scott A. Zuber, Esq.
Counsel for ParMed Pharmaceuticals, LLC, as subsidiary of                                                          One Boland Drive
Cardinal Health, Inc.; Westchester Fire Insurance Company Chiesa Shahinian & Giantomasi PC                         West Orange NJ 07052                                                          szuber@csglaw.com             Email
Counsel for Wells Fargo Bank, National Association, as
agent under that certain Amended and Restated Senior                                                               Attn: Kevin J. Simard, Esq., John F. Ventola, Esq                             ksimard@choate.com
Secured Revolving Credit Agreement, dated as of                                                                    Two International Place                                                       jventola@choate.com
September 17, 2014                                        Choate, Hall & Stewart LLP                               Boston MA 02110                                                               jsantiago@choate.com          Email
                                                                                                                   Attn: Pamela Elchert Thurmond
                                                                                                                   Municipal Services Building
Counsel for the City of Philadelphia and/or Water Revenue                                                          1401 JFK Boulevard, 5th Floor
Bureau                                                    City of Philadelphia Law Department                      Philadelphia PA 19102‐1595                                                    Pamela.Thurmond@phila.gov     Email
                                                                                                                   Attn: David M. Blau, Esq. & Paul S. Magy, Esq.
                                                                                                                   151 S. Old Woodward Ave.
                                                                                                                   Ste. 200                                                                      dblau@clarkhill.com
Counsel for Cedar‐Carman's, LLC                                         Clark Hill PLC                             Birmingham MI 48009                                                           pmagy@clarkhill.com           Email




             In re The Great Atlantic & Pacific Tea Company, Inc., et al.
             Case No. 15‐23007 (RDD)                                                                                                               Page 2 of 16
                                                             15-23007-rdd                      Doc 4379
                                                                                                   4003          Filed 06/14/19
                                                                                                                       02/16/18 Entered 06/14/19
                                                                                                                                         02/16/18 18:32:57
                                                                                                                                                  18:23:26                                              Main Document
                                                                                                                              Pg
                                                                                                                              Pg28
                                                                                                                                 5 of
                                                                                                                                   of20
                                                                                                                                      43
                                                                                                                                              Exhibit A
                                                                                                                                           Master Service List
                                                                                                                                        Served as set forth below


                         DESCRIPTION                                                         NAME                                                             ADDRESS                                                         EMAIL          METHOD OF SERVICE
                                                                                                               Attn: Vincent M. Marino, Esq.
                                                                                                               657 Orange Center Road
Counsel for Old Lyme Stores Limited Partnership (“OLSLP”) Cohen and Wolf, PC                                   Orange CT 06477                                                                           vmarino@cohenandwolf.com         Email
                                                                                                               Attn: David R. Hock
Counsel for the United Food and Commercial Workers                                                             330 W. 42nd St.
International Union                                                     Cohen, Weiss and Simon LLP             New York NY 10036                                                                         dhock@cwsny.com                  Email
                                                                                                               Attn: Richard M. Seltzer
Counsel for the United Food and Commercial Workers                                                             330 W. 42nd St.
International Union                                                     Cohen, Weiss and Simon LLP             New York NY 10036                                                                         rseltzer@cwsny.com               Email
                                                                                                               Attn: Thomas N. Ciantra
Counsel for the United Food and Commercial Workers                                                             330 W. 42nd St.
International Union                                                     Cohen, Weiss and Simon LLP             New York NY 10036                                                                         tciantra@cwsny.com               Email
                                                                                                               Attn: Scott D. Rosen, Esq.
                                                                                                               100 Pearl Street
                                                                                                               12th Floor
Counsel for Bozzuto's, Inc.                                             Cohn Birnbaum & Shea PC                Hartford CT 06103                                                                         srosen@cbshealaw.com             Email
                                                                                                               Attn: Kenneth L. Baum, Esq. & Jill B. Bienstock, Esq.
                                                                                                               Court Plaza North
                                                                                                               25 Main Street
Counsel for Kellogg Company                                             Cole Schotz PC                         Hackensack NJ 07601                                                                       jbienstock@coleschotz.com        Email
                                                                                                               Attn: Michael D. Warner, Esq.
                                                                                                               301 Commerce Street
                                                                                                               Suite 1700
Counsel for Kellogg Company                                             Cole Schotz PC                         Fort Worth TX 76102                                                                       mwarner@coleschotz.com           Email
                                                                                                               Attn: Denis A. Engal, Esq., John S. Groarke, Esq. & Michael D. Bosso, Esq.
                                                                                                               100 Crossways Park Drive West                                                             dae@cohmlaw.com
Counsel for United Food and Commercial Workers Union,                                                          Suite 200                                                                                 jsg@cohmlaw.com
Local 1500                                                              Colleran, O'Hara & Mills LLP           Woodbury NY 11797                                                                         mdb@cohmlaw.com                  Email
                                                                                                               Attn: Matthew G. Roseman, Esq., Elizabeth M. Aboulafia, Esq. & Bonnie L. Pollack, Esq.    mroseman@cullenanddykman.com
                                                                                                               100 Quentin Roosevelt Boulevard                                                           eaboulafia@cullenanddykman.com
Counsel for New York Community Bank                                     Cullen and Dykman LLP                  Garden City NY 11530                                                                      bpollack@cullenanddykman.com     Email
                                                                                                               Attn: Robert Szwajkos, Esquire
                                                                                                               250 N. Pennsylvania Avenue
Counsel for New Hope Center, LP                                         Curtin & Heefner LLP                   Morrisville PA 19067                                                                      rsz@curtinheefner.com            Email
                                                                                                               Attn: Joshua W. Cohen
                                                                                                               One Audubon Street
Counsel to The Travelers Indemnity Company                              Day Pitney LLP                         New Haven CT 06511                                                                        jwcohen@daypitney.com            Email
                                                                                                               Attn: Thomas D. Goldberg
                                                                                                               One Canterbury Green
                                                                                                               201 Broad Street
Counsel to The Travelers Indemnity Company                              Day Pitney LLP                         Stamford CT 06901                                                                         tdgoldberg@daypitney.com         Email
                                                                                                               Attn: Jonathan S. Pasternak, Esq. & Julie Cvek Curley, Esq.
                                                                                                               One North Lexington Avenue
                                                                        DelBello Donnellan Weingarten Wise &   11th Floor                                                                                jpasternak@ddw‐law.com
Counsel for Astoria Holding Corp.                                       Wiederkehr, LLP                        White Plains NY 10601                                                                     jcurley@ddw‐law.com              Email
                                                                                                               Attn: Maura I. Russell, Esq.
                                                                                                               630 Third Avenue
Counsel for Wells Fargo Bank, National Association                      DiConza Traurig Kadish LLP             New York NY 10017                                                                         mrussell@dtklawgroup.com         Email
                                                                                                               Attn: Daniel G. Egan, Esq.
                                                                                                               1251 Avenue of the Americas
Counsel for Southgate Shopping Center Joint Venture                     DLA Piper LLP (US)                     New York NY 10020                                                                         Daniel.Egan@dlapiper.com         Email
                                                                                                               Attn: Eric M. Falkenberry, Esq. & Darren K. Ishmael, Esq.
                                                                                                               1251 Avenue of the Americas
Counsel for Lee & Associates NYC LLC and James Wacht                    DLA Piper LLP (US)                     New York NY 10020                                                                         eric.falkenberry@dlapiper.com    Email




             In re The Great Atlantic & Pacific Tea Company, Inc., et al.
             Case No. 15‐23007 (RDD)                                                                                                          Page 3 of 16
                                                             15-23007-rdd                       Doc 4379
                                                                                                    4003       Filed 06/14/19
                                                                                                                     02/16/18 Entered 06/14/19
                                                                                                                                       02/16/18 18:32:57
                                                                                                                                                18:23:26                                                 Main Document
                                                                                                                            Pg
                                                                                                                            Pg29
                                                                                                                               6 of
                                                                                                                                 of20
                                                                                                                                    43
                                                                                                                                             Exhibit A
                                                                                                                                         Master Service List
                                                                                                                                      Served as set forth below


                         DESCRIPTION                                                         NAME                                                          ADDRESS                                                              EMAIL            METHOD OF SERVICE
                                                                                                             Attn: Richard M. Kremen, Esq. & Kristy N. Grace, Esq.
                                                                                                             6225 Smith Avenue                                                                            Richard.Kremen@dlapiper.com
Counsel for Southgate Shopping Center Joint Venture                     DLA Piper LLP (US)                   Baltimore MD 21209                                                                           Kristy.Grace@dlapiper.com           Email
                                                                                                             Attn: Thomas R. Califano, Esq. & Daniel G. Egan, Esq.
                                                                                                             1251 Avenue of the Americas                                                                  thomas.califano@dlapiper.com
Counsel for M Plaza L.P.                                                DLA Piper LLP (US)                   New York NY 10020                                                                            daniel.egan@dlapiper.com            Email
                                                                                                             Attn: Charles J. Brand, Esq.
                                                                                                             PO Box D
                                                                                                             One Legal Lane
Counsel to Lucy Latka Radigan                                           Dolan and Dolan, P.A.                Newton NJ 07860                                                                              cbrand@dolanlaw.com                 Email
                                                                                                             Attn: Dawn M. Sullivan, Esq.
                                                                                                             714 Main Street
                                                                                                             P.O. Box 228
Counsel for Town of Boonton Water and Sewer                             Dorsey & Semrau, LLC                 Boonton NJ 07005                                                                                                                 First Class Mail
                                                                                                             Attn: Robert K. Malone, Esq. & Marita S. Erbeck, Esq.
                                                                                                             600 Campus Drive                                                                             robert.malone@dbr.com
Counsel for Citibank, N.A.                                              Drinker Biddle & Reath LLP           Florham Park NJ 07932‐1047                                                                   marita.erbeck@dbr.com               Email
                                                                                                             Attn: Wendy M. Simkulak, Esq., Catherine B. Heitzenrater, Esq
                                                                                                             30 South 17th Street                                                                         WMSimkulak@duanemorris.com
Counsel for ACE Companies, Et Al.                                       Duane Morris LLP                     Philadelphia PA 19103                                                                        Cheitzenrater@duanemorris.com       Email
                                                                                                             Attn: Robert S. Cosgrove
                                                                                                             1120 Bloomfield Avenue
                                                                                                             P.O. Box 1289
Counsel for Robert Diab                                                 Durkin & Durkin, LLP                 West Caldwell NJ 07007                                                                       rcosgrove@durkinlawfirm.com         Email
                                                                                                             Attn: Rafael X. Zahralddin‐Aravena, Esq. Shelley A. Kinsella, Esq. & Cameron M. Fee, Esq.
Counsel for Tri‐State Pension Fund; United Food and                                                          1105 North Market Street                                                                     rxza@elliottgreenleaf.com
Commercial Workers Union Local 1776 & Participating                                                          Suite 1700                                                                                   sak@elliottgreenleaf.com
Employers Pension Fund; Goya Foods, Inc.                                Elliott Greenleaf PC                 Wilmington DE 19801                                                                          cmf@elliottgreenleaf.com            Email
                                                                                                             Attn: President or General Counsel
                                                                                                             99 Great Hill Road
Top 5 Secured Creditor                                                  Environmental Products Corporation   Naugatuck CT 06770                                                                                                               First Class Mail
                                                                                                             Attn: Patrick T. Collins
                                                                                                             1320 RXR Plaza
Counsel for Cord Meyer Development LLC                                  Farrell Fritz, PC                    Uniondale NY 11556‐1320                                                                      pcollins@farrellfritz.com           Email
                                                                                                             Attn: Mark Ralston
                                                                                                             13155 Noel Road
                                                                                                             Suite 700
Counsel for Garelick Farms, LLC; Tuscan/Lehigh Dairies, Inc. Fishman Jackson PLLC                            Dallas TX 75240                                                                              mralston@fishmanjackson.com         Email
                                                                                                             Attn: E. Richard Dressel, Esquire
                                                                                                             Commerce Center
                                                                                                             1810 Chapel Avenue West
Counsel for Haddon House Food Products, Inc.                            Flaster/Greenberg PC                 Cherry Hill NJ 08002‐4609                                                                    rick.dressel@flastergreenberg.com   Email
                                                                                                             Attn: Edward A. Fleck, Esq.
                                                                                                             1205 Franklin Avenue
                                                                                                             Suite 300
Counsel for Linda Beirne and Michael Beirne                             Fleck, Fleck & Fleck, Esqs.          Garden City NY 11530                                                                         efleck@flecklaw‐firm.com            Email
                                                                                                             Attn: Marie C. Dooley, Esquire
                                                                                                             2000 Market Street
Counsel for MCB Landlords and MCB Real Estate LLC as                                                         20th Floor
authorized representative for the MCB Landlords                         Fox Rothchild LLP                    Philadelphia PA 19103                                                                        mdooley@foxrothschild.com           Email
                                                                                                             Attn: Michael Viscount, Esquire & Raymond M. Patella, Esquire
                                                                                                             1301 Atlantic Avenue                                                                         mviscount@foxrothschild.com
Counsel for MCB Landlords and MCB Real Estate LLC as                                                         Midtown Building, Suite 400                                                                  rpatella@foxrothschild.com
authorized representative for the MCB Landlords                         Fox Rothchild LLP                    Atlantic City NJ 08401                                                                       ksenese@foxrothschild.com           Email




             In re The Great Atlantic & Pacific Tea Company, Inc., et al.
             Case No. 15‐23007 (RDD)                                                                                                        Page 4 of 16
                                                             15-23007-rdd                     Doc 4379
                                                                                                  4003                 Filed 06/14/19
                                                                                                                             02/16/18 Entered 06/14/19
                                                                                                                                               02/16/18 18:32:57
                                                                                                                                                        18:23:26                                 Main Document
                                                                                                                                    Pg
                                                                                                                                    Pg30
                                                                                                                                       7 of
                                                                                                                                         of20
                                                                                                                                            43
                                                                                                                                                    Exhibit A
                                                                                                                                                Master Service List
                                                                                                                                             Served as set forth below


                         DESCRIPTION                                                      NAME                                                                     ADDRESS                                              EMAIL           METHOD OF SERVICE
                                                                                                                     Attn: Prince Altee Thomas, Esquire
                                                                                                                     2000 Market Street
                                                                                                                     20th Floor
Counsel for CTS Holdings, LLC and Telecheck Services, Inc.              Fox Rothchild LLP                            Philadelphia PA 19103                                                        pthomas@foxrothschild.com          Email
                                                                                                                     Attn: Omar G. Jorge, Esq.
                                                                                                                     9101 Southern Pine Blvd.
                                                                                                                     Suite 340
Counsel to Fransula Foods, LLC                                          Fransula Foods, LLC                          Charlotte NC 28217                                                           ojorge@fransula.com                Email
                                                                                                                     Attn: Elise S. Frejka, CIPP/US
                                                                                                                     733 Third Avenue
                                                                                                                     15th Floor
Consumer Privacy Ombudsman                                              Frejka PLLC                                  New York NY 10017                                                            efrejka@frejka.com                 Email
                                                                                                                     Attn: Brad Eric Scheler & Matthew Roose
                                                                                                                     One New York Plaza                                                           brad.eric.scheler@friedfrank.com
Counsel for Vornado Realty Trust                                        Fried, Frank, Harris, Shriver & Jacobson LLP New York NY 10004                                                            matthew.roose@friedfrank.com       Email
                                                                                                                     Attn: Brad Eric Scheler, Matthew Roose & Peter B. Siroka                     brad.eric.scheler@friedfrank.com
                                                                                                                     One New York Plaza                                                           matthew.roose@friedfrank.com
Counsel for WB/Stellar IP Owner, L.L.C.                                 Fried, Frank, Harris, Shriver & Jacobson LLP New York NY 10004                                                            peter.siroka@friedfrank.com        Email
Counsel for Local 338, RWDSU/UFCW; Local 338                                                                         Attn: Eugene S. Friedman, Esq.; William Anspach, Esq. & Jae W. Chun, Esq.
Retirement Fund; Retail, Wholesale and Department Store                                                              1500 Broadway                                                                efriedman@friedmananspach.com
International Union, Local 305 CIO Pension Fund and                                                                  Suite 2300                                                                   wanspach@friedmananspach.com
Industry Pension Fund                                                   Friedman & Anspach                           New York NY 10036                                                            jchun@friedmananspach.com          Email
                                                                                                                     Attn: William A. Jaskola, Esq.
                                                                                                                     360 Lexington Avenue
Counsel for 360 East 72nd Street Owners Inc.; 251 East 51st                                                          14th Floor
Street Corp.                                                            Ganfer & Shore, LLP                          New York NY 10017                                                            wjaskola@ganfershore.com           Email
                                                                                                                     Attn: Ian J. Gazes, Esq. & David Dinoso, Esq.
                                                                                                                     151 Hudson Street                                                            ian@gazesllc.com
Counsel for 170 East 83rd Street LLC                                    Gazes LLC                                    New York NY 10013                                                            ddinoso@gazesllc.com               Email
                                                                                                                     Attn: Robert A. Klyman
Counsel for The Yucaipa Companies, LLC and their affiliated                                                          333 South Grand Avenue
funds                                                                   Gibson Dunn                                  Los Angeles CA 90071                                                         rklyman@gibsondunn.com             First Class Mail and Email
                                                                                                                     Attn: Lara P. Emouna, Esq.
Counsel for Cenmor Associates, Staltac Associates, and SPA                                                           36 South Station Plaza
77 N L.P.                                                               Gleich, Siegel & Farkas LLP                  Great Neck NY 11021                                                          l.emouna@nylawfirm.com             Email
                                                                                                                     Attn: Gary M. Kushner, Esq.
                                                                                                                     One Penn Plaza
                                                                                                                     31st Floor
Counsel for Marvin Lindner Associates, LLC                              Goetz Fitzpatrick LLP                        New York NY 10119                                                            gkushner@goetzfitz.com             Email

Counsel for Union County Realty Group Limited Liability
Company LLC; Cross Bronx Plaza, LLC, as successor in                                                              Attn: Kevin J. Nash, Esq. & Evan M. Lazerowitz, Esq.
interest to MBD New Horizons LLC, Triangle 17 Center LLC;                                                         1501 Broadway                                                                   knash@gwfglaw.com
and Bradhurst Retail Owners LLC                           Goldberg Weprin Finkel Goldstein, LLP                   New York NY 10036                                                               elazerowitz@gwfglaw.com            Email
                                                                                                                  Attn: Marc D. Rosenberg, Esq.
                                                                                                                  437 Madison Avenue
Counsel for H. Mart, Inc.                                               Golenbock Eiseman Assor Bell & Peskoe LLP New York NY 10022                                                               mrosenberg@golenbock.com           Email
                                                                                                                  Attn: David L. Bruck, Esq.
                                                                                                                  99 Wood Avenue South
Counsel for Tropical Cheese Industries, Inc.                            Greenbaum, Rowe, Smith & Davis LLP        Iselin NJ 08830‐2712                                                            dbruck@greenbaumlaw.com            Email
                                                                                                                  Attn: Daniel J. Ansell, Kenneth A. Philbin & Hal N. Beerman                     anselld@gtlaw.com
                                                                                                                  200 Park Avenue                                                                 philbink@gtlaw.com
Counsel for Rockland Center Associates, LLC                             Greenberg Traurig, LLP                    New York NY 10166                                                               beermanh@gtlaw.com                 Email




             In re The Great Atlantic & Pacific Tea Company, Inc., et al.
             Case No. 15‐23007 (RDD)                                                                                                                Page 5 of 16
                                                             15-23007-rdd                        Doc 4379
                                                                                                     4003     Filed 06/14/19
                                                                                                                    02/16/18 Entered 06/14/19
                                                                                                                                      02/16/18 18:32:57
                                                                                                                                               18:23:26                Main Document
                                                                                                                           Pg
                                                                                                                           Pg31
                                                                                                                              8 of
                                                                                                                                of20
                                                                                                                                   43
                                                                                                                                            Exhibit A
                                                                                                                                        Master Service List
                                                                                                                                     Served as set forth below


                         DESCRIPTION                                                        NAME                                                          ADDRESS                           EMAIL             METHOD OF SERVICE
                                                                                                            Attn: Scott A. Griffin, Esq. & Michael D. Hamersky, Esq.
                                                                                                            485 Madison Avenue
Counsel for Fresh Emporium Food Market, Corp. and 175                                                       7th Floor                                                   sgriffin@grifflegal.com
Lakeside Blvd. Meat & Produce Food Corp.                                Griffin Hamersky P.C.               New York NY 10020                                           mhamersky@grifflegal.com           Email
                                                                                                            Attn: Executive Court
                                                                                                            2 Eves Drive
                                                                                                            Suite 208
Counsel for Dietz & Watson, Inc.                                        Grueneberg Law Group, LLC           Marlton NJ 08053                                            rgrueneberg@rglawgroup.com         Email
                                                                                                            Attn: Lee E. Woodard, Esq. & Wendy Kinsella, Esq.
                                                                                                            333 W. Washington St.
                                                                                                            Ste. 200                                                    wkinsella@harrisbeach.com
Counsel for Lexington Realty Trust                                      Harris Beach PLLC                   Syracuse NY 13202                                           bkemail@harrisbeach.com            Email
                                                                                                            Attn: Centralized Insolvency Operation
                                                                                                            2970 Market St.
IRS Insolvency Section                                                  Internal Revenue Service            Philadelphia PA 19104‐5016                                  Mimi.M.Wong@irscounsel.treas.gov   First Class Mail and Email
                                                                                                            Attn: Centralized Insolvency Operation
                                                                                                            P.O. Box 7346
IRS Insolvency Section                                                  Internal Revenue Service            Philadelphia PA 19101‐7346                                  Mimi.M.Wong@irscounsel.treas.gov   First Class Mail and Email
                                                                                                            Attn: Jay B. Itkowitz, Esq.
                                                                                                            26 Broadway
                                                                                                            21st Floor
Counsel for Joseph Angelone                                             Itkowitz PLLC                       New York NY 10004                                           jitkowitz@itkowitz.com             Email
                                                                                                            Attn: Antonia M. Donohue, Esq.
                                                                                                            300 Garden City Plaza
Counsel for Carver Federal Savings Bank                                 Jaspan Schlesinger LLP              Garden City NY 11530                                        adonohue@jaspanllp.com             Email
                                                                                                            Attn: Jeffrey H. Shwartz
                                                                                                            300 Garden City Plaza
Counsel for AVR CP‐TWO, LLC                                             Jaspan Schlesinger LLP              Garden City NY 11530                                        jschwartz@jaspanllp.com            Email
                                                                                                            Attn: Jeff Morgenstern
                                                                                                            One Old Country Road
                                                                                                            Suite 320
Local Counsel for Elaine Juergens and Jacqueline Daniels                Jeff Morgenstern, PLLC              Carle Place NY 11514                                        jmorgenstern78@gmail.com           Email
                                                                                                            Attn: John W. Sywilok, Esq.
                                                                                                            51 Main Street
Counsel for Washington Town Center LLC                                  John W. Sywilok LLC                 Hackensack NJ 07601                                         sywilokattorney@sywilok.com        Email
                                                                                                            Attn: Scott J. Greenberg
                                                                                                            250 Vesey Street
                                                                                                            Floor 31
Counsel for Fortress Credit Corp.                                       Jones Day                           New York NY 10281‐1062                                      sgreenberg@jonesday.com            First Class Mail and Email
                                                                                                            Attn: Scott J. Greenberg & Michael J. Cohen
                                                                                                            222 East 41st Street                                        sgreenberg@jonesday.com
Counsel for Fortress Credit Corp.                                       Jones Day                           New York NY 10017                                           mcohen@jonesday.com                Email
Counsel for Acadia Realty Trust; Alecta Real Estate                                                         Attn: Tanya Russell
Investment, LLC; Brixmor Property Group, Inc.; DLC                                                          2029 Century Park East
Management Corp.; Federal Realty Investment Trust and                                                       Suite 2600
The Prudential Insurance Company of America                             Katten Muchin Rosenman LLP          Los Angeles CA 90067‐3012                                   tanya.russell@kattenlaw.com        Email
                                                                                                            Attn: Andrew P. Tureaud, Esq.
                                                                                                            445 Hamilton Avenue
Counsel for GBR Valley Cottage Limited Liability Company;                                                   15th Floor
Airport Associates                                                      Keane & Beane, PC                   White Plains NY 10601                                       atureaud@kblaw.com                 Email




             In re The Great Atlantic & Pacific Tea Company, Inc., et al.
             Case No. 15‐23007 (RDD)                                                                                                        Page 6 of 16
                                                             15-23007-rdd                       Doc 4379
                                                                                                    4003            Filed 06/14/19
                                                                                                                          02/16/18 Entered 06/14/19
                                                                                                                                            02/16/18 18:32:57
                                                                                                                                                     18:23:26                                         Main Document
                                                                                                                                 Pg
                                                                                                                                 Pg32
                                                                                                                                    9 of
                                                                                                                                      of20
                                                                                                                                         43
                                                                                                                                                  Exhibit A
                                                                                                                                               Master Service List
                                                                                                                                            Served as set forth below


                       DESCRIPTION                                        NAME                                                                                   ADDRESS                                                    EMAIL                  METHOD OF SERVICE
Counsel for DDR Corp.; Equity One, Inc.; and Philips
International; Basser‐Kaufman; Blumenfeld Development
Group, Ltd.; JP Morgan Chase, Nassimi Realty, LLC; Onyx                                                                                                                                                kdwbankruptcydepartment@kelleydrye.com
Management Group LLC; Realty Income Corporation; Rush                                                             Attn: Robert L. LeHane, Esq., Gilbert R. Saydah, Jr., Esq. & Jason Alderson, Esq.    rlehane@kelleydrye.com
Properties; Sivan Properties; Washington Park Plaza                                                               101 Park Avenue                                                                      gsaydah@kelleydrye.com
Associates, LLC                                         Kelley Drye & Warren LLP                                  New York NY 10178                                                                                                             Email
                                                                                                                  Attn: Gregory Capone, Esq.
Counsel for Valley Cottage Food Inc. & Estevez Markets,                                                           136 Lenox Avenue
Inc.                                                                    Kidonakis & Corona, PLLC                  New York NY 10026                                                                    greg.capone@kandcpllc.com                Email
                                                                                                                  Attn: Paul M. Rosenblatt, Esq.
                                                                                                                  1100 Peachtree Street
                                                                                                                  Suite 2800
Counsel for Flowers Foods, Inc.                                         Kilpatrick Townsend & Stockton LLP        Atlanta GA 30309                                                                     prosenblatt@kilpatricktownsend.com       Email
                                                                                                                  Attn: Bankruptcy Department
                                                                                                                  1835 Market Street
                                                                                                                  Suite 1400
Counsel for Richard I. Rubin & Co., Inc.                                Klehr Harrison Harvey Branzburg, LLP      Philadelphia PA 19103                                                                                                         First Class Mail
                                                                                                                  Attn: Tracy L. Klestadt & Lauren C. Kiss
                                                                                                                  570 Seventh Avenue
Counsel for Bogopa Service Corp. d/b/a Food Bazaar                      Klestadt Winters Jureller Southard &      17th Floor                                                                           tklestadt@klestadt.com
Supermarket                                                             Stevens, LLP                              New York NY 10018                                                                    lkiss@klestadt.com                       Email

Counsel for Urstadt Biddle Properties Inc.; UB New
Providence, LLC; McLean Plaza Associates, LLC; UB                                                                 Attn: Douglas M. Evans, Esquire
Ironbound, L.P.; UB Bloomfield I, LLC; UB Boonton I, LLC;                                                         65 Memorial Road
and UB Pompton Lakes I, LLC; Sherwood Island 21, LLC, SI                                                          Suite 300
Ridgefield LLC; UB Harrison I, LLC and UB Ferry II, LLC                 Kroll, McNamara, Evans & Delehanty, LLP   West Hartford CT 06107                                                               bankr@kmelaw.com                         Email
                                                                                                                  Attn: Nicholas C. Rigano, Esq.
                                                                                                                  3305 Jerusalem Avenue
                                                                                                                  Suite 201
Counsel for Selden Plaza LLC                                LaMonica Herbst & Maniscalco, LLP                     Wantagh NY 11793                                                                     ncr@lhmlawfirm.com                       Email
Counsel for Oster Belleville Properties, LLC; National                                                            Attn: Richard L. Zucker, Esq.
Shopping Center Associates, LLC; Oster Fairlawn Properties,                                                       75 Eisenhower Parkway
LLC                                                         Lasser Hochman, LLC                                   Roseland NJ 07068                                                                    rzucker@lasserhochman.com                Email
                                                                                                                  Attn: Ralph Wood, Esq.
                                                                                                                  399 Knollwood Rd.
                                                                                                                  Suite 310
Counsel for "R" Best Produce, Inc.                                      Law Office of Ralph Wood, Esq.            White Plains NY 10603                                                                rwood@rwoodesq.com                       Email
                                                                                                                  Attn: Alan B. Hodish, Esq.
                                                                                                                  666 Old Country Road
                                                                                                                  Suite 412
Counsel for Henry Drew & Eulalie Drew                                   Law Offices of Alan B. Hodish, LLC        Garden City NY 11530                                                                 alhodish@aol.com                         Email
                                                                                                                  Attn: Michael H. Landis, Esquire
                                                                                                                  Two Neshaminy Interplex
Counsel for Grays Ferry Partners, LP f/k/a Grays Ferry                                                            Suite 204
Shopping Center Associates                                              Law Offices of Michael H. Landis, LLC     Trevose PA 19053                                                                     mlandis@mlandislaw.com                   Email
                                                                                                                  Attn: William S. Katchen, Esq.
Counsel for Baker's Express, LLC and Schmidt Baking                                                               210 Park Avenue
Company; Super Bread II Corp./Schmidt; Elberon                                                                    Suite 301
Development Group                                                       Law Offices of William S. Katchen, LLC    Florham Park NJ 07932                                                                wkatchen@wskatchen.com                   Email
                                                                                                                  Attn: Harlan M. Lazarus, Esq. & Gilbert A. Lazarus, Esq.                             harlan.lazarus@gmail.com
                                                                                                                  240 Madison Avenue                                                                   hlazarus@lazarusandlazarus.com
                                                                                                                  8th Flr.                                                                             gillazarus@gmail.com
Counsel for Renaissance Beauty Inc.                                     Lazarus & Lazarus, PC                     New York NY 10016                                                                    glazarus@lazarusandlazarus.com           Email




             In re The Great Atlantic & Pacific Tea Company, Inc., et al.
             Case No. 15‐23007 (RDD)                                                                                                              Page 7 of 16
                                                            15-23007-rdd                      Doc 4379
                                                                                                  4003             Filed 06/14/19
                                                                                                                         02/16/18 Entered 06/14/19
                                                                                                                                            02/16/18 18:32:57
                                                                                                                                                     18:23:26                 Main Document
                                                                                                                                Pg 33
                                                                                                                                   10 of 43
                                                                                                                                         20
                                                                                                                                                Exhibit A
                                                                                                                                             Master Service List
                                                                                                                                          Served as set forth below


                        DESCRIPTION                                                       NAME                                                                 ADDRESS                              EMAIL           METHOD OF SERVICE
                                                                                                                 Attn: Janice B. Grubin
                                                                                                                 885 Third Avenue
                                                                                                                 16th Floor
Counsel for Tapps Supermarket, Inc.                                    LeClairRyan, A Professional Corporation   New York NY 10022                                             janice.grubin@leclairryan.com     Email

Counsel for Closter‐Grocery, LLC; Closter‐Multi Owner‐
Grocery, LLC; NW‐East Meadow Grocery, LLC; Benenson
East Meadow, LLC; Greenwich Grocery Owners, LLC;
Benenson Greenwich Grocery, LLC; Kenilworth‐Grocery,
LLC; Benenson Kenilworth, LLC; NW‐ Midland Park Grocery,
LLC; GVD Commercial Properties, Inc.; New Canaan‐                                                                Attn: Niclas A. Ferland, Esq. & Ilan Markus, Esq.
Grocery, LLC; Benenson Howard Beach, LLC; Benenson                                                               545 Long Wharf Drive
Belle Harbor, LLC; 400 N Center St Co. LLC; 592 Ft.                                                              Ninth Floor                                                   niclas.ferland@leclairryan.com
Washington Avenue Co. LLC; 555 S.W. 4th Ave Co LLC       LeClairRyan, A Professional Corporation                 New Haven CT 06511                                            ilan.markus@leclairryan.com       Email
                                                                                                                 Attn: Daniel B. Weiss
                                                                                                                 800 Third Avenue
Counsel for Michael Zola                                               Levy Konigsberg, LLP                      New York NY 10022                                             dweiss@levylaw.com                Email
                                                                                                                 Attn: Ryan J. Barbur, Suzanne Hepner & Kimberly A. Lehmann
                                                                                                                 80 Eighth Avenue                                              rbarbur@levyratner.com
Counsel for 1199SEIU United Healthcare Workers East;                                                             8th Floor                                                     shepner@levyratner.com
1199SEIU Funds                                                         Levy Ratner, PC                           New York NY 10011‐5126                                        klehmann@levyratner.com           Email
                                                                                                                 Attn: Bruce Buechler, Esq.
                                                                                                                 65 Livingston Avenue
Counsel for Lyons Plaza, LLC                                           Lowenstein Sandler LLP                    Roseland NJ 07068                                             bbuechler@lowenstein.com          Email
                                                                                                                 Attn: Michael S. Etkin. & Keara Waldron
                                                                                                                 1251 Avenue of the Americas                                   metkin@lowenstein.com
Counsel to Dannon Co. Inc.                                             Lowenstein Sandler LLP                    New York NY 10020                                             kwaldron@lowenstein.com           Email
                                                                                                                 Attn: Peter Corey, Esq.
                                                                                                                 2950 Express Drive South
                                                                                                                 Suite 109
Counsel for Mattituck Plaza, LLC                                       Macco & Stern, LLP                        Islandia NY 11749                                             pcorey@maccosternlaw.com          Email
                                                                                                                 Attn: Gregory Brown, Esq.
                                                                                                                 707 Walt Whitman Road
Counsel for C & S Wholesale Grocers Inc. d/b/a C & S                                                             Second Floor
Wholesale Produce                                                      McCarron & Diess                          Melville NY 11747                                             gbrown@mccarronlaw.com            Email
                                                                                                                 Attn: Matthew B. Heimann, Esq.
                                                                                                                 Four Gateway Center
                                                                                                                 100 Mulberry Street
Counsel for The CIT Group, Inc.                                        McCarter & English, LLP                   Newark NJ 07102                                               mheimann@mccarter.com             Email
                                                                                                                 Attn: Jeffrey Bernstein, Esq.
                                                                                                                 570 Broad Street
                                                                       McElroy, Deutsch, Mulvaney & Carpenter,   Suite 1500
Counsel for New Jersey Self‐Insurers Guaranty Association              LLP                                       Newark NJ 07102                                               jbernstein@mdmc‐law.com           Email
                                                                                                                 Attn: Nicole Leonard, Esq.
                                                                                                                 88 Pine Street
                                                                       McElroy, Deutsch, Mulvaney & Carpenter,   24th Floor
Counsel for New Jersey Self‐Insurers Guaranty Association              LLP                                       New York NY 10005                                             nleonard@mdmc‐law.com             Email
                                                                                                                 Attn: J. Trevor Johnston
                                                                                                                 201 North Tryon Street
                                                                                                                 Suite 3000
Counsel for Best Vendors, LLC                                          McGuireWoods LLP                          Charlotte NC 28202                                            tjohnston@mcguirewoods.com        Email
                                                                                                                 Attn: Matthew D. Sobolewski
                                                                                                                 260 Madison Avenue
Counsel for NBM Realty Holding, LLC                                    McLaughlin & Stern, LLP                   New York NY 10016                                             msobolewski@mclaughlinstern.com   Email




            In re The Great Atlantic & Pacific Tea Company, Inc., et al.
            Case No. 15‐23007 (RDD)                                                                                                             Page 8 of 16
                                                            15-23007-rdd          Doc 4379
                                                                                      4003                Filed 06/14/19
                                                                                                                02/16/18 Entered 06/14/19
                                                                                                                                   02/16/18 18:32:57
                                                                                                                                            18:23:26                     Main Document
                                                                                                                       Pg 34
                                                                                                                          11 of 43
                                                                                                                                20
                                                                                                                                       Exhibit A
                                                                                                                                    Master Service List
                                                                                                                                 Served as set forth below


                        DESCRIPTION                                           NAME                                                                    ADDRESS                                EMAIL            METHOD OF SERVICE
                                                                                                     Attn: Thomas J. McGowan, Esq.
                                                                                                     190 Willis Avenue
Counsel for Garden City Park Associates, LLC             Meltzer, Lippe, Goldstein & Breitstone, LLP Mineola NY 11501                                                     tmcgowan@meltzerlippe.com        Email
                                                                                                     Attn: Kevin M. Newman, Esq.
                                                                                                     308 Maltbie Street
                                                                                                     Suite 200
Counsel for Inland Commercial Real Estate Services, LLC  Menter, Rudin & Trivelpiece, PC             Syracuse NY 13204‐1439                                               knewman@menterlaw.com            Email
                                                                                                     Attn: Patricia McConnell, Esq.
                                                                                                     1350 Broadway, Suite 501
Counsel for United Food and Commercial Workers Local                                                 P.O. Box 822
1500                                                     Meyer, Suozzi, English & Klein, PC          New York NY 10018‐0226                                               pmcconnell@msek.com              Email
                                                                                                     Attn: Gregory A. Bray, Thomas R. Kreller & Haig M. Maghakian
                                                                                                     2029 Century Park East                                               gbray@milbank.com
                                                                                                     33rd Floor                                                           tkreller@milbank.com
Counsel for Acme Markets, Inc.                           Milbank, Tweed, Hadley & McCloy LLP         Los Angeles CA 90067                                                 hmaghakian@milbank.com           Email
                                                                                                     Attn: Joel L. Perrell Jr., Esquire & Kristen M. Siracusa, Esquire
                                                                                                     100 Light Street
                                                                                                     10th Floor                                                           jperrell@milesstockbridge.com
Counsel for Oekos Kirkwood, LLC                          Miles & Stockbridge PC                      Baltimore MD 21202                                                   ksiracusa@milesstockbridge.com   Email
                                                                                                     Attn: Marvin M. Kelly, Esq.
                                                                                                     150 White Plains Road
                                                                                                     Suite 310
Counsel for Chloe Mae Kastner                            Mitchell Pollack & Associates, PLLC         Tarrytown NY 10591                                                                                    First Class Mail
                                                                                                     Attn: Joseph O'Neil, Jr.
                                                                                                     437 Madison Avenue
                                                         Montgomery, McCracken, Walker &             29th Floor
Counsel for Crossroads Shopping Plaza, Inc. & C'PIA LLC  Rhoads, LLP                                 New York NY 10022                                                    joneil@mmwr.com                  Email
                                                                                                     Attn: Neil E. Herman, Esq.
                                                                                                     101 Park Avenue
Counsel for Kimco Realty Corporation                     Morgan, Lewis & Bockius LLP                 New York NY 10178‐0600                                               nherman@morganlewis.com          Email
                                                                                                     Attn: Andrew B. Eckstein
                                                                                                     1407 Broadway
                                                                                                     39th Floor
Counsel for FacilitySource, LLC                          Moritt Hock & Hamroff LLP                   New York NY 10018                                                    aeckstein@moritthock.com         Email
                                                                                                     Attn: Leslie A. Berkoff
                                                                                                     400 Garden City Plaza
Counsel for Arelene Appel                                Moritt Hock & Hamroff LLP                   Garden City NY 11530                                                 lberkoff@moritthock.com          Email
                                                                                                     Attn: Mark Hanna
                                                                                                     1401 K Street NW
Counsel for UFCW Local 1262, UFCW Local 27, UFCW Local                                               Suite 300
371 & UFCWL Local 464A, UNFCW Local 1245                 Murphy Anderson PLLC                        Washington DC 20005                                                  mhanna@murphypllc.com            Email
                                                                                                     Attn: Mark Hanna
                                                                                                     1701 K Street NW
Counsel for UFCW Local 1262, UFCW Local 27, UFCW Local                                               Suite 210
371 & UFCWL Local 464A                                   Murphy Anderson PLLC                        Washington DC 20006                                                  mhanna@murphypllc.com            Email
                                                                                                     Attn: Wayne E. Heller, Esq.
                                                                                                     3 Manhattanville Road
Counsel for National Realty & Development Corp., on                                                  Suite 202
behalf of its affiliate, Grand Street Realty, LLC        National Realty & Development Corp.         Purchase NY 10577                                                    wayne.heller@nrdc.com            Email
                                                                                                     Attn: Norman Spiegel & Andrew J. Gershon
                                                                                                     Environmental Protection Bureau
Counsel for the State of New York and the New York State                                             120 Broadway, 26th Floor
Department of Environmental Conservation                 New York State Department of Law            New York NY 10271                                                    andrew.gershon@ag.ny.gov         Email




            In re The Great Atlantic & Pacific Tea Company, Inc., et al.
            Case No. 15‐23007 (RDD)                                                                                                    Page 9 of 16
                                                            15-23007-rdd                      Doc 4379
                                                                                                  4003             Filed 06/14/19
                                                                                                                         02/16/18 Entered 06/14/19
                                                                                                                                            02/16/18 18:32:57
                                                                                                                                                     18:23:26                       Main Document
                                                                                                                                Pg 35
                                                                                                                                   12 of 43
                                                                                                                                         20
                                                                                                                                                 Exhibit A
                                                                                                                                              Master Service List
                                                                                                                                           Served as set forth below


                        DESCRIPTION                                                         NAME                                                            ADDRESS                                      EMAIL          METHOD OF SERVICE
                                                                                                                 Attn: Christopher M. Desiderio
Counsel for Jay Birnbaum ‐ Cherry Hill LLC and ILF‐Cherry                                                        437 Madison Avenue
Hill, LLC                                                              Nixon Peabody LLP                         New York NY 10022                                                   cdesiderio@nixonpeabody.com     Email
                                                                                                                 Attn: George M. Pangis, Esq. & Cassandra Norgaard, Esq.
                                                                                                                 184 Grand Avenue
Counsel for 1320‐1330 Madison & 989 Blvd East                          Norgaard O'Boyle                          Englewood NJ 07631                                                  gpangis@norgaardfirm.com        Email
                                                                                                                 Attn: Kevin D. Jarvis, Esquire
Counsel for United Food and Commercial Workers Local                                                             1526 Berlin Road
152                                                                    O'Brien, Belland & Bushinsky, LLC         Cherry Hill NJ 08003                                                kjarvis@obbblaw.com             Email


Counsel for United Food and Commercial Workers Union
Local 152 Health and Welfare Fund; United Food and
Commercial Workers Union Local 152 Retail Meat Pension
Fund; United Food and Commercial Workers Union Local
152 Savings Plan; United Food and Commercial Workers
Union and Participating Food Industry Employers Tri‐State
Health and Welfare Fund; United Food and Commercial
Workers Union and Participating Food Industry Employers
Tri‐State Pension Fund; United Food and Commercial
Workers Union and Participating Food Industry Employers                                                          Attn: Steven J. Bushinsky, Esquire
Health and Welfare Fund; and United Food and Commercial                                                          1526 Berlin Road
Workers Union Retirement and Savings Fun                  O'Brien, Belland & Bushinsky, LLC                      Cherry Hill NJ 08003                                                sbushinsky@obbblaw.com          Email
                                                                                                                 Attn: Christopher R. Momjian, Senior Deputy Attorney General
Counsel for Commonwealth of Pennsylvania, Department                                                             21 S. 12th Street, 3rd Floor
of Revenue                                                             Office of Attorney General                Philadelphia PA 19107‐3603                                          crmomjian@attorneygeneral.gov   Email
                                                                                                                 Attn: Patrick Reynolds Gallagher
                                                                                                                 1 West Street
Counsel for Nassau County                                              Office of the County Attorney             Mineola NY 11501                                                    pgallagher@nassaucountyny.gov   Email
                                                                                                                 Attn: Louis J. Testa, Esq. & Norman P. Fivel, Esq.
                                                                                                                 Civil Recoveries Bureau, Bankruptcy Litigation Unit
                                                       Office of the New York State Attorney                     The Capitol                                                         louis.testa@ag.ny.gov
Counsel for New York State Workers' Compensation Board General                                                   Albany NY 12224‐0341                                                norman.fivel@ag.ny.gov          Email
                                                                                                                 Attn: Richard Morrisey & Brian Masumoto
                                                                                                                 201 Varick Street
                                                                       Office of The United States Trustee for   Suite 1006
United States Trustee Southern District of New York                    Region 2                                  New York NY 10014                                                   Richard.Morrissey@usdoj.gov     First Class Mail and Email
                                                                                                                 Attn Paul S. Hollander, Esq. & Margreta M. Morgulas, Esq.
                                                                                                                 Glenpointe Centre West                                              phollander@okinhollander.com
                                                                                                                 500 Frank W. Burr Blvd., Suite 408                                  mmorgulas@okinhollander.com
Counsel for 3500 Aramingo Avenue, LLC                                  Okin Hollander LLC                        Teaneck NJ 07666                                                                                    Email
                                                                                                                 Attn: Andrew M. Parlen, Michael F. Lotito, and Matthew P. Kremer
                                                                                                                 Times Square Tower                                                  aparlen@omm.com
                                                                                                                 Seven Times Square                                                  mlotito@omm.com
Counsel to Trader Joe's East, Inc.                       O'Melveny & Myers LLP                                   New York NY 10036                                                   mkremer@omm.com                 Email
Counsel for Wells Fargo Bank, National Association, as
agent under that certain Amended and Restated Senior                                                             Attn: Johnathan N. Helfat & Daniel F. Fiorillo
Secured Term Credit Agreement, dated as of September 17,                                                         230 Park Avenue                                                     jhelfat@otterbourg.com
2014                                                     Otterbourg PC                                           New York NY 10169                                                   dfiorillo@otterbourg.com        Email
                                                                                                                 Attn: Bradford J. Sandler
                                                                                                                 919 N. Market Street
                                                                                                                 17th Floor
Counsel for the Official Committee of Unsecured Creditors Pachulski Stang Ziehl & Jones LLP                      Wilmington DE 19801                                                 bsandler@pszjlaw.com            Email




            In re The Great Atlantic & Pacific Tea Company, Inc., et al.
            Case No. 15‐23007 (RDD)                                                                                                              Page 10 of 16
                                                            15-23007-rdd           Doc 4379
                                                                                       4003                 Filed 06/14/19
                                                                                                                  02/16/18 Entered 06/14/19
                                                                                                                                     02/16/18 18:32:57
                                                                                                                                              18:23:26                 Main Document
                                                                                                                         Pg 36
                                                                                                                            13 of 43
                                                                                                                                  20
                                                                                                                                          Exhibit A
                                                                                                                                      Master Service List
                                                                                                                                   Served as set forth below


                        DESCRIPTION                                            NAME                                                                    ADDRESS                               EMAIL          METHOD OF SERVICE
                                                                                                        Attn: Robert J. Feinstein
                                                                                                        780 Third Avenue
                                                                                                        34th Floor
Counsel for the Official Committee of Unsecured Creditors Pachulski Stang Ziehl & Jones LLP             New York NY 10017‐2024                                          rfeinstein@pszjlaw.com           Email
                                                                                                        Attn: Lori A. Butler & Damarr M. Butler
                                                                                                        Office of the Chief Counsel                                     butler.lori@pbgc.gov
                                                                                                        1200 K Street, N.W.                                             efile@pbgc.gov
Counsel for Pension Benefit Guaranty Corporation            Pension Benefit Guaranty Corporation        Washington DC 20005                                             butler.damarr@pbgc.gov           Email
                                                                                                        Attn: Henry J. Jaffe, Esquire & John H. Schanne, II, Esquire
                                                                                                        Hercules Plaza, Suite 5100
Counsel for Eckerd Corporation, Rite Aid of New Jersey,                                                 1313 Market Street, P.O. Box 1709                               jaffeh@pepperlaw.com
Inc., Thrift Drug, Inc., and Rite Aid of Pennsylvania, Inc. Pepper Hamilton LLP                         Wilmington DE 19899‐1709                                        schannej@pepperlaw.com           Email
                                                                                                        Attn: Sherri D. Lydell, Esq.
                                                                                                        475 Park Avenue South
                                                            Platzer, Swergold, Levine, Goldberg, Katz & 18th Floor
Counsel for Rainbow USA, Inc.                               Jaslow, LLP                                 New York NY 10016                                               slydell@platzerlaw.com           Email
                                                                                                        Attn: Brett S. Moore, Esq. & Dawn Chauncey
                                                                                                        156 West 56th Street
Counsel for New Community Manor Urban Renewal                                                           Suite 803                                                       bsmoore@pbnlaw.com
Corporation                                                 Porzio, Bromberg & Newman, PC               New York NY 10019‐3800                                          dnchauncey@pbnlaw.com            Email
                                                                                                        Attn: Robert L. Pryor, Esq.
                                                                                                        675 Old Country Road
Counsel for Dolce Miele Corp. d/b/a Hamptons Honey Co. Pryor & Mandelup, LLP                            Westbury NY 11590                                               rlp@pryormandelup.com            Email
                                                                                                        Attn: Jeffrey A. Reich
                                                                                                        235 Main Street
                                                                                                        Suite 450
Counsel for Anthony Associates LP                           Reich Reich & Reich, PC                     White Plains NY 10601                                           reichlaw@reichpc.com             Email
                                                                                                        Attn Joseph E. Shickich, Jr. & Kate A. Seabright, Esq.
                                                                                                        1001 4th Avenue
Counsel for Microsoft Corporation and Microsoft Licensing,                                              Suite 4500                                                      jshickich@riddellwilliams.com
GP                                                          Riddell Williams PS                         Seattle WA 98154                                                kseabright@riddellwilliams.com   Email
                                                                                                        Attn: Steven E. Fox, Esq.
                                                                                                        Times Square Tower
                                                                                                        Seven Times Square, Suite 2506
Counsel for Gordon Brothers Retail Partners, LLC            Riemer & Braunstein, LLP                    New York NY 10036                                               sfox@riemerlaw.com               Email
                                                                                                        Attn: Stuart I. Gordon, Esq. and Matthew V. Spero, Esq.
                                                                                                        926 RXR Plaza                                                   stuart.gordon@rivkin.com
Counsel for Great Neck Plaza, L.P.                          Rivkin Radler LLP                           Uniondale NY 11556‐0926                                         matthew.spero@rivkin.com         Email
                                                                                                        Attn: Jared R. Cooper, Esq.
                                                                                                        232 Madison Avenue
                                                                                                        Suite 1200
Interested Party                                            Robinson & Yablon, PC                       New York NY 10016                                               jcooper@robyablaw.com            Email
                                                                                                        Attn: Fred B. Ringel
                                                                                                        875 Third Avenue
                                                            Robinson Brog Leinwand Greene Genovese 9th Floor
Counsel for 255 Mall LLC and Feil Whitestone LLC            & Gluck PC                                  New York NY 10022                                               fbr@robinsonbrog.com             Email
                                                                                                        Attn: Joshua Y. Sturm
                                                                                                        Prudential Tower
                                                                                                        800 Boylston Street
Counsel for Key Food Stores Co‐Operative, Inc.              Ropes & Gray LLP                            Boston MA 02199‐3600                                            joshua.sturm@ropesgray.com       Email
                                                                                                        Attn: Mark I. Bane
                                                                                                        1211 Avenue of the Americas
Counsel for Key Food Stores Co‐Operative, Inc.              Ropes & Gray LLP                            New York NY 10036‐8704                                          mark.bane@ropesgray.com          Email




            In re The Great Atlantic & Pacific Tea Company, Inc., et al.
            Case No. 15‐23007 (RDD)                                                                                                      Page 11 of 16
                                                            15-23007-rdd       Doc 4379
                                                                                   4003                Filed 06/14/19
                                                                                                             02/16/18 Entered 06/14/19
                                                                                                                                02/16/18 18:32:57
                                                                                                                                         18:23:26                   Main Document
                                                                                                                    Pg 37
                                                                                                                       14 of 43
                                                                                                                             20
                                                                                                                                   Exhibit A
                                                                                                                               Master Service List
                                                                                                                            Served as set forth below


                        DESCRIPTION                                        NAME                                                               ADDRESS                                      EMAIL       METHOD OF SERVICE
                                                                                                   Attn: Robert J. Howard
                                                                                                   100 Garden City Plaza
                                                                                                   Suite 408
Counsel for Rudeth Realty LLC                                Rosenberg Calica & Birney LLP         Garden City NY 11530                                              rhoward@rcblaw.com             Email
                                                                                                   Attn: Robert J. Howard, Esq.
                                                                                                   100 Garden City Plaza
                                                                                                   Suite 408
Counsel for Manarco Realty LLC                               Rosenberg Calica & Birney LLP         Garden City NY 11530                                              rhoward@rcblaw.com             Email
                                                                                                   Attn: Paul A. Rubin
                                                                                                   345 Seventh Avenue
Counsel for F.I. Associates, Harwill Homes, Inc., Bernards                                         21st Floor
Plaza Associates, LLC, and Old Bridge Plaza Associates, LLC Rubin LLC                              New York NY 10001                                                 prubin@rubinlawllc.com         Email
                                                                                                   Attn: Michael S. Amato
                                                                                                   East Tower, 15th Floor
                                                                                                   1425 RXR Plaza
Counsel for Spiegel Associates, Inc.                         Ruskin Moscou Faltischek, P.C.        Uniondale NY 11556‐1425                                           mamato@rmfpc.com               Email
                                                                                                   Attn: Jeffrey A. Wurst, Esq.
                                                                                                   East Tower, 15th Floor
                                                                                                   1425 RXR Plaza
Counsel for Jesco Co.                                        Ruskin Moscou Faltischek, PC          Uniondale NY 11556‐1425                                           jwurst@rmfpc.com               Email
                                                                                                   Attn: Jeffrey A. Wurst, Esq.
                                                                                                   East Tower, 15th Floor
                                                                                                   1425 RXR Plaza
Counsel for Amboy Plaza Realty, LLC                          Ruskin Moscou Faltischek, PC          Uniondale NY 11556‐1425                                           jwurst@rmfpc.com               Email
                                                                                                   Attn: John Paul Fulco
                                                                                                   292 Madison Avenue
Counsel for Plymouth Rock Energy LLC, NY                     Salon Marrow Dyckman Newman & Broudy New York NY 10017                                                  jfulco@salonmarrow.com         Email
                                                                                                   Attn: Christopher R. Belmonte, Esq. & Pamela A. Bosswick, Esq.
                                                                                                   230 Park Avenue                                                   cbelmonte@ssbb.com
Counsel for Moody's Investors Service, Inc.                  Satterlee Stephens Burke & Burke LLP  New York NY 10169                                                 pbosswick@ssbb.com             Email
                                                                                                   Attn: Mark Minuti, Esquire
                                                                                                   222 Delaware Avenue
                                                                                                   P.O. Box 1266
Counsel for CVS Pharmacy, Inc. and Affiliates                Saul Ewing LLP                        Wilmington DE 19899                                               mminuti@saul.com               Email
                                                                                                   Attn: Joel R. Glucksman, Esq.
                                                                                                   1100 Valley Brook Ave.
Counsel for Old Bridge Municipal Utilities Authority; Family                                       P.O. Box 790
Food Distributors, Inc. & the Town of West New York          Scarinci & Hollenbeck, LLC            Lyndhurst NJ 07071‐0790                                           jglucksman@njlegalink.com      Email
                                                                                                   Attn: Adam Harris & Karen S. Park
Counsel for Mount Kellett Capital Management LP, the                                               919 Third Avenue                                                  adam.harris@srz.com
holders of a majority of the Prepetition Convertible Notes Schulte Roth & Zabel LLP                New York NY 10022                                                                                First Class Mail and Email
                                                                                                   Attn: David E. Sklar, Esq.
                                                                                                   1599 Hamburg Turnpike
Counsel to Francine Dotter                                   Scura, Wigfield, Heyer & Stevens, LLP Wayne NJ 07470                                                    dsklar@scuramealey.com         Email
                                                                                                   Attn: Secretary of the Treasury
                                                                                                   100 F St., NE                                                     secbankruptcy@sec.gov
Securities and Exchange Commission ‐ Headquarters            Securities & Exchange Commission      Washington DC 20549                                               NYROBankruptcy@sec.gov         First Class Mail and Email
                                                                                                   Attn: Bankruptcy Dept.
                                                                                                   Brookfield Place
                                                             Securities & Exchange Commission – NY 200 Vesey Street, Ste. 400
Securities and Exchange Commission ‐ Regional Office         Office                                New York NY 10281‐1022                                            bankruptcynoticeschr@sec.gov   First Class Mail and Email
                                                                                                   Attn: P. Daniel Hollis, III, Esq.
                                                             Shamberg Marwell Hollis Andreycak &   555 Smith Avenue
Counsel for Millwood Center LLC                              Laidlaw, P.C.                         Mount Kisco NY 10549                                              pdhollis@smhal.com             Email




            In re The Great Atlantic & Pacific Tea Company, Inc., et al.
            Case No. 15‐23007 (RDD)                                                                                               Page 12 of 16
                                                            15-23007-rdd          Doc 4379
                                                                                      4003                Filed 06/14/19
                                                                                                                02/16/18 Entered 06/14/19
                                                                                                                                   02/16/18 18:32:57
                                                                                                                                            18:23:26                      Main Document
                                                                                                                       Pg 38
                                                                                                                          15 of 43
                                                                                                                                20
                                                                                                                                       Exhibit A
                                                                                                                                   Master Service List
                                                                                                                                Served as set forth below


                       DESCRIPTION                                         NAME                                                                       ADDRESS                                    EMAIL          METHOD OF SERVICE
Counsel for Warren 2001, LLC and Pheasant Run 2001
(SPE), LLC; Lackawana SPE, LLC; Shrewsbury/35 Associates,                                               Attn: John P. Di Iorio, Esq. & Robert P. Shapiro, Esq.
LLC; Wantage 2002, LLC; NSP Nutley Associates, LLC; HLF                                                 Continental Plaza II
Fairview 2005, LLC; Lemoine Avenue 2001, LLC; 1355 Fort Shapiro, Croland, Reiser, Apfel & Di Iorio,     411 Hackensack Ave., 6th Floor                                     jdiiorio@shapiro‐croland.com
Lee, LLC                                                  LLP                                           Hackensack NJ 07601                                                rshapiro@shapiro‐croland.com      Email
                                                                                                        Attn: Bruce S. Luckman, Esquire & Arthur J. Abramowitz, Esquire
                                                                                                        308 Harper Drive
                                                           Sherman, Silverstein, Kohl, Rose & Podolsky, Suite 200
Counsel for Bazzini, LLC                                   PA                                           Moorestown NJ 08057                                                bluckman@shermansilverstein.com   Email
                                                                                                        Attn: George R. Hirsch, Esq.
                                                                                                        101 Park Avenue
                                                                                                        28th Floor
Counsel for Tower Plaza Associates, LLC                    Sills Cummis & Gross PC                      New York NY 10178                                                  ghirsch@sillscummis.com           Email
Counsel for Urban Edge Properties, as authorized agent for                                              Attn: Valerie A. Hamilton, Esq.
UE AP 195 N. Bedford Road LLC and North Bergen UE LLC;                                                  600 College Road East
Counsel for Cost Plus, Inc.                                Sills Cummis & Gross PC                      Princeton NJ 08540                                                 vhamilton@sillscummis.com         Email
                                                                                                        Attn: Martin L. Milner, Esq.
                                                                                                        99 West Hawthorne Ave.
Counsel for United Food and Commercial Workers Local                                                    Ste. 308
342                                                        Simon & Milner                               Valley Stream NY 11580                                             mmilner@simonandmilner.com        Email
                                                                                                        Attn: Ronald M. Tucker, Esq.
                                                                                                        225 West Washington Street
Counsel for Simon Property Group, Inc.                     Simon Property Group, Inc.                   Indianapolis IN 46204                                              rtucker@simon.com                 Email
                                                                                                        Attn: Dana S. Plon, Esquire
                                                                                                        123 South Broad Street
                                                                                                        Suite 2100
Counsel for MBB Realty Limited Partnership                 Sirlin Lesser & Benson, P.C.                 Philadelphia PA 19109                                              dplon@sirlinlaw.com               Email
                                                                                                        Attn: James J. Mazza, Jr.
                                                                                                        155 N. Wacker Drive
Counsel for C&S Wholesale Grocers, Inc.                    Skadden, Arps, Slate, Meagher & Flom LLP Chicago IL 60606‐1720                                                  james.mazza@skadden.com           Email
                                                                                                        Attn: Ryan Miller & James Mazza
                                                                                                        Four Times Square                                                  ryan.miller@skadden.com
Counsel for C&S Wholesale Grocers, Inc.                    Skadden, Arps, Slate, Meagher & Flom LLP New York NY 10036                                                      james.mazza@skadden.com           Email
                                                                                                        Attn: John G. McCarthy, Esq.
                                                                                                        1301 Avenue of the Americas
Counsel for Ocean Norse Realty LLC and Brighton Norse                                                   21st Floor
Realty, LLC                                                Smith, Gambrell & Russell, LLP               New York NY 10019                                                  jmccarthy@sgrlaw.com              Email
                                                                                                        Attn: Kathleen M. Miller
                                                                                                        1000 West Street, Suite 1501
                                                                                                        P.O. Box 410
Counsel for Airgas USA, LLC and its related entities       Smith, Katzenstein & Jenkins LLP             Wilmington DE 19899                                                kmiller@skjlaw.com                Email
                                                                                                        Attn: Stephen D. Lerner, Esq.
                                                                                                        30 Rockefeller Plaza
Counsel for U.S. Bank National Association                 Squire Patton Boggs (US) LLP                 New York NY 10112                                                  stephen.lerner@squirepb.com       Email
                                                                                                        Attn: Joseph H. Lemkin, Esquire
                                                                                                        993 Lenox Drive
Counsel for Shrewsbury/35 Associates, LLC and Philip L.                                                 PO Box 5315
DiGennaro                                                  Stark & Stark, PC                            Princeton NJ 08543‐5315                                            jlemkin@stark‐stark.com           Email
                                                                                                        Attn: Thomas S. Onder, Esquire
                                                                                                        993 Lenox Drive, Bldg. 2
Counsel for Levin Properties, L.P., Arlona Limited                                                      P.O. Box 5315
Partnership & 17 and Summit Associates, L.P.               Stark & Stark, PC                            Princeton NJ 08543‐5315                                            tonder@stark‐stark.com            Email




            In re The Great Atlantic & Pacific Tea Company, Inc., et al.
            Case No. 15‐23007 (RDD)                                                                                                   Page 13 of 16
                                                            15-23007-rdd                     Doc 4379
                                                                                                 4003       Filed 06/14/19
                                                                                                                  02/16/18 Entered 06/14/19
                                                                                                                                     02/16/18 18:32:57
                                                                                                                                              18:23:26                 Main Document
                                                                                                                         Pg 39
                                                                                                                            16 of 43
                                                                                                                                  20
                                                                                                                                         Exhibit A
                                                                                                                                      Master Service List
                                                                                                                                   Served as set forth below


                        DESCRIPTION                                                        NAME                                                          ADDRESS                            EMAIL          METHOD OF SERVICE
                                                                                                          Attn: Timothy P. Duggan, Esquire
                                                                                                          993 Lenox Drive
                                                                                                          P.O. Box 5315
Counsel for Klingensmith Associates, LLC                               Stark & Stark, PC                  Princeton NJ 08543‐5315                                       tduggan@stark‐stark.com         Email
Counsel for United Food and Commercial Workers Local
1776 and Participating
Employers Health and Welfare Fund & United Food and                                                       Attn: Constantine D. Pourakis, Esq.
Commercial Workers Local 1776                                                                             485 Madison Avenue
and Participating Employers                                                                               20th Floor
Legal Trust Fund                                                       Stevens & Lee, PC                  New York NY 10022                                             cp@stevenslee.com               Email
Counsel for United Food and Commercial Workers Local
1776 and Participating
Employers Health and Welfare Fund & United Food and                                                     Attn: John C. Kilgannon, Esq.
Commercial Workers Local 1776                                                                           1818 Market Street
and Participating Employers                                                                             29th Floor
Legal Trust Fund                                             Stevens & Lee, PC                          Philadelphia PA 19103                                           jck@stevenslee.com              Email
                                                                                                        Attn: Joshua M. Siegel, Erez E. Gilad, Jeffrety S. Lowenthal    jsiegel@stroock.com
Counsel for Liberty Harbor, the holders of a majority of the                                            180 Maiden Lane                                                 egilad@stroock.com
Prepetition PIK Notes                                        Stroock & Stroock & Lavan LLP              New York NY 10037                                               jlowenthal@stroock.com          First Class Mail and Email
                                                                                                        Attn: Andrew J. Kelly, Esq.
                                                                                                        1011 Highway 71
                                                                                                        Suite 200
Counsel for Markham Prospects Associates, LLC                The Kelly Firm, PC                         Spring Lake NJ 07762                                            akelly@kbtlaw.com               Email
                                                                                                        Attn: Joseph Monaco, III
                                                                                                        7 Penn Plaza
                                                                                                        Suite 1606
Counsel for Janice Libow                                     The Law Offices of Joseph Monaco, PC       New York NY 10036                                               jmonaco@monaco‐law.com          Email
                                                                                                        Attn: Damon A. Vespi
                                                                                                        547 Union Boulevard
Counsel for Adi Memeti, et al.                               The Vespi Law Firm, LLC                    Totowa NJ 07512                                                 dvespi@vespilegal.com           Email
                                                                                                        Attn: Legal Department
Counsel for The Yucaipa Companies, LLC and their affiliated                                             9130 Sunset Boulevard
funds                                                        The Yucaipa Companies, LLC                 Los Angeles CA 90069                                                                            First Class Mail
                                                                                                        Attn: Adam D. Wolper, Esq.
                                                                                                        347 Mount Pleasant Avenue
                                                                                                        Suite 300
Counsel for Two Paragon Drive, LLC & A & R L.L.C.            Trenk, DiPasquale, Della Fera & Sodono, PC West Orange NJ 07052                                            awolper@trenklawfirm.com        Email

U.S. Bank National Association, as trustee under that
certain Indenture for Senior Secured PIK Toggle Notes due
2017 (the "Prepetition PIK Notes") and as trustee under                                                   Attn: Corporate Trust Department
that certain Indenture for Senior Secured Convertible Notes                                               100 Wall Street
due 2018 (the "Prepetition Convertible Notes")              U.S. Bank National Association                New York NY 10005                                                                             First Class Mail
                                                                                                          Attn: Chambers of the Honorable Judge Robert D. Drain
                                                                                                          300 Quarropas Street
United States Bankruptcy Court for the Southern District of United States Bankruptcy Court for the        Room 248
New York                                                    Southern District of New York                 White Plains NY 10601                                                                         First Class Mail
                                                                                                          Attn: Bankruptcy Division                                     David.Jones6@usdoj.gov
                                                                                                          86 Chambers St.                                               Jeffrey.Oestericher@usdoj.gov
United States Attorney's Office for the Southern District of US Attorney for Southern District of New     3rd Floor                                                     Joseph.Cordaro@usdoj.gov
New York                                                     York                                         New York NY 10007                                             Carina.Schoenberger@usdoj.gov   First Class Mail and Email
                                                                                                          Attn: Mitchell D. Cohen & Michael J. Riela
                                                                                                          1633 Broadway
                                                                                                          47th Floor
Counsel for Imperial Bag & Paper Co., LLC                              Vedder Price PC                    New York NY 10019                                             mcohen@vedderprice.com          Email




            In re The Great Atlantic & Pacific Tea Company, Inc., et al.
            Case No. 15‐23007 (RDD)                                                                                                      Page 14 of 16
                                                             15-23007-rdd                      Doc 4379
                                                                                                   4003             Filed 06/14/19
                                                                                                                          02/16/18 Entered 06/14/19
                                                                                                                                             02/16/18 18:32:57
                                                                                                                                                      18:23:26                                       Main Document
                                                                                                                                 Pg 40
                                                                                                                                    17 of 43
                                                                                                                                          20
                                                                                                                                                   Exhibit A
                                                                                                                                                Master Service List
                                                                                                                                             Served as set forth below


                         DESCRIPTION                                                       NAME                                                                 ADDRESS                                                   EMAIL              METHOD OF SERVICE
                                                                                                                  Attn: Eric H. Horn, Esq.
                                                                                                                  220 South Orange Avenue
                                                                                                                  Suite 200
Counsel for Daily News, LP                                              Vogel Bach, PC                            Livingston NJ 07039                                                                 ehorn@vogelbachpc.com               Email
                                                                                                                  Attn: Heike Vogel, Esq.
                                                                                                                  1745 Broadway
                                                                                                                  17th Floor
Counsel for Daily News, LP                                              Vogel Bach, PC                            New York NY 10019                                                                   hvogel@vogelbachpc.com              Email
                                                                                                                  Attn: Elana R. Butler, Senior VP, Retail Counsel
                                                                                                                  888 Seventh Avenue
                                                                                                                  43rd Floor
Interested Party                                                        Vornado Realty Trust                      New York NY 10019                                                                   ebutler@vno.com                     Email
                                                                                                                  Attn: Thomas H. Grace
                                                                                                                  700 Louisiana Street
                                                                                                                  Suite 4100
Counsel for Assessment Technologies Ltd.                                Vorys, Sater, Seymour and Pease LLP       Houston TX 77002                                                                    thgrace@vorys.com                   Email
                                                                                                                  Attn: Steven J. Cohen, Esq.
                                                                                                                  885 Second Avenue
                                                                                                                  47th Fl.
Counsel for P.S.K. Supermarkets, Inc.                   Wachtel Missry LLP                                        New York NY 10017                                                                   cohen@wmllp.com                     Email
Counsel for Danpar Associates Limited Partnership;
Ironbound Plaza Urban Renewal Assoc., LLC; Indian Head
Plaza Associates; James R. Weill and Douglas Friedrich,
successor Co‐Trustees Under Trust Indenture dated March                                                           Attn: Steven Z. Jurista, Esq.
24, 1969, d/b/a Maplewood Joint Venture; Union County                                                             110 Allen Road
Realty Group Limited Liability Company; 510 Valley                                                                Suite 304
Montclair, LLC                                          Wasserman, Jurista & Stolz, PC                            Basking Ridge NJ 07920                                                              sjurista@wjslaw.com                 Email
                                                                                                                                                                                                      ray.schrock@weil.com
                                                                                                                  Attn: Ray C. Schrock, P.C. & Garrett A. Fail, Esq. and Sunny Singh, Esq.            garrett.fail@weil.com
                                                                                                                  767 Fifth Avenue                                                                    sunny.singh@weil.com
Counsel to Debtors                                                      Weil, Gotshal & Manges LLP                New York NY 10153                                                                   Danielle.Donovan@weil.com           Email
                                                                                                                  Attn: Michael D. Brofman, Esq.
                                                                                                                  3333 New Hyde Park Road
Counsel for South‐Whit Shopping Center Associates;                                                                Suite 211
Baldwin Harbor Associates                                               Weiss, Zarett, Brofman & Sonnenklar, PC   New Hyde Park NY 11042                                                              mbrofman@weisszarett.com            Email
Wells Fargo Bank, National Association, in its capacity as                                                        Attn: Emily Abrahamson
Agent for the Lenders, pursuant to that certain Amended                                                           One Boston Place
and Restated Senior Secured Revolving Credit Agreement                                                            18th Floor
dated September 17, 2014                                                Wells Fargo Bank, National Association    Boston MA 02108                                                                     emily.j.abrahamson@wellsfargo.com   First Class Mail and Email
                                                                                                                  Attn: Richard E. Weltman. Esq. & Melissa A. Guseynov, Esq.
                                                                                                                  270 Madison Avenue
                                                                                                                  Suite 1400                                                                          rew@weltmosk.com
Counsel for Universal Environmental Consulting, Inc.                    Weltman & Moskowitz, LLP                  New York NY 10016                                                                   mag@weltmosk.com                    Email
                                                                                                                  Attn: Mickee M. Hennessy, Esq., Thomas A. Draghi, Esq. & John E. Westerman, Esq.
Counsel for CJAM Associates, LLC; Vets & Spartan LLC and                Westerman Ball Ederer Miller Zucker &     1201 RXR Plaza                                                                      mhennessy@westermanllp.com
Rosmar Holding Company L.P., G&K Realty                                 Sharfstein, LLP                           Uniondale NY 11556                                                                  tdraghi@westermanllp.com            Email
                                                                                                                  Attn: John K. Cunningham, Esq. & Kevin M. McGill, Esq.
                                                                                                                  Southeast Financial Center
                                                                                                                  200 South Biscayne Blvd., Suite 4900
Counsel for The Stop & Shop Supermarket Company, LLC                    White & Case LLP                          Miami FL 33131                                                                      jcunningham@whitecase.com           Email
                                                                                                                  Attn: Earl M. Forte, Esq. & Rafael Vergara, Esq.
                                                                                                                  One Penn Plaza
                                                                                                                  250 W. 34th Street, Suite 4110
Counsel for Pepperidge Farm, Incorporated 34289                         White and Williams LLP                    New York NY 10119‐4115                                                              vergarar@whiteandwilliams.com       Email




             In re The Great Atlantic & Pacific Tea Company, Inc., et al.
             Case No. 15‐23007 (RDD)                                                                                                               Page 15 of 16
                                                            15-23007-rdd         Doc 4379
                                                                                     4003                Filed 06/14/19
                                                                                                               02/16/18 Entered 06/14/19
                                                                                                                                  02/16/18 18:32:57
                                                                                                                                           18:23:26            Main Document
                                                                                                                      Pg 41
                                                                                                                         18 of 43
                                                                                                                               20
                                                                                                                                      Exhibit A
                                                                                                                                  Master Service List
                                                                                                                               Served as set forth below


                        DESCRIPTION                                          NAME                                                                    ADDRESS                         EMAIL          METHOD OF SERVICE
                                                                                                        Attn: Stephen B. Gerald
                                                                                                        The Renaissance Centre, Suite 500
                                                                                                        405 North King Street
Counsel for Talles‐Robbins Rehoboth, L.L.C.                  Whiteford Taylor & Preston, LLC            Wilmington DE 19801‐3700                                sgerald@wtplaw.com               Email
                                                                                                        Attn: Brent C. Strickland
                                                                                                        7501 Wisconsin Avenue
Counsel for Talles‐Robbins Rehoboth, L.L.C.                  Whiteford Taylor & Preston, LLP            Bethesda MD 20814                                       bstrickland@wtplaw.com           Email
                                                                                                        Attn: Dominick Bratti, Esq.
Counsel for United Food and Commercial Workers Union,                                                   90 Woodbridge Center Drive
Local 1245                                                   Wilentz, Goldman & Spitzer, PA             Woodbridge NJ 07095                                     ksage@wilentz.com                Email
                                                                                                        Attn: Eric J. Snyder, Esq.
                                                                                                        1515 Broadway
Counsel for 32nd Street Southeast Company, L.P.              Wilk Auslander LLP                         New York NY 10036                                       esnyder@wilkauslander.com        Email
                                                                                                        Attn: Noah Katz, Esq.
                                                                                                        112 Madison Avenue
Counsel to Linea Carmelo                                     William Schwitzer & Associates, PC         New York NY 10016                                       bdiamond@gmail.com               Email
                                                                                                        Attn: James E. Sorenson
                                                             Williams, Gautier, Gwynn, DeLoach &        P.O. Box 4128                                           jim@svllaw.com
Counsel for Florida Self‐Insurers Guaranty Association, Inc. Sorenson, PA                               Tallahassee FL 32315‐4128                               whitneyw@svllaw.com              Email
                                                                                                        Attn: Mark G. Ledwin, Esq.
                                                             Wilson, Elser, Moskowitz, Edelman & Dicker 1133 Westchester Avenue
Counsel for TOMRA of North America, Inc.                     LLP                                        White Plains NY 10604                                   mark.ledwin@wilsonelser.com      Email
                                                                                                        Attn: Rory Lubin, Esq.
Counsel for Inland Diversified Seafood Merrick, LLC &        Wilson, Elser, Moskowitz, Edelman & Dicker 1133 Westchester Avenue
Realty Income Seafood Merrick, LLC                           LLP                                        White Plains NY 10604                                   rory.lubin@wilsonelser.com       Email
                                                                                                        Attn: Brad D. Schimel & F. Mark Bromley
Counsel for the State of Wisconsin Department of                                                        PO Box 7857
Workforce Development                                        Wisconsin Department of Justice            Madison WI 53707‐7857                                   bromleyfm@doj.state.wi.us        Email
                                                                                                        Attn: Ronald S. Ramo
                                                                                                        608 Fifth Avenue
Counsel for Evelyn Fernandez, Diana Manashirov and                                                      Suite 1000
Patrice Neil                                                 Yadgarov & Associates, PLLC                New York NY 10020                                       rramo@yadlaw.com                 Email
                                                                                                        Attn: Lisa F. Smith, Esq.
                                                                                                        81 Main Street
                                                                                                        Suite 415
Counsel for RLJ Group LLC                                    Zarin & Steinmetz                          White Plains NY 10601                                   lisafsmith@zarin‐steinmetz.net   Email
                                                                                                        Attn: Bruce W. Bieber, Esq.
                                                                                                        437 Madison Avenue
                                                                                                        40th Floor
Counsel for HealthSource Distributors LLC                    Zimmet Bieber LLP                          New York NY 10022                                       bbieber@zblaw.com                Email




            In re The Great Atlantic & Pacific Tea Company, Inc., et al.
            Case No. 15‐23007 (RDD)                                                                                                  Page 16 of 16
15-23007-rdd   Doc 4379
                   4003   Filed 06/14/19
                                02/16/18 Entered 06/14/19
                                                    02/16/18 18:32:57
                                                             18:23:26   Main Document
                                        Pg 42
                                           19 of 43
                                                 20
                              Exhibit B
                                                                  15-23007-rdd   Doc 4379      Filed 06/14/19 Entered 06/14/19 18:32:57             Main Document
                                                                                                            Pg 43 of 43

                                                                                                                Exhibit B
                                                                                                        Affected Parties Service List
                                                                                                         Served as set forth below



MMLID            Name                     Address 1                              Address 2                          Address 3               City        State     Postal Code            Email                Method of Service
 1683956   Katerene Halkias Thomas J. Romans, Esq.                    Law Offices of Thomas J. Romans     PO Box 406                    Wyckoff    NJ           07481-0406      romanslaw@optonline.net First Class Mail and Email
 1669701   Katerene Halkias 21 Harvey St.                                                                                               Closter    NJ           07624-1109                              First Class Mail
 1584625   PENA, JOYCE
 1584625   PENA, JOYCE




   In re The Great Atlantic & Pacific Tea Company, Inc., et al.
   Case No. 15-23007 (RDD)                                                                                       Page 1 of 1
